ACCEPTED
                                                                                               03-15-00408-CV
                                                                                                       6296133
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
August 6, 2015                                                                            7/30/2015 3:04:47 PM
                                                                                             JEFFREY D. KYLE
                                                             Oral Argument Requested                    CLERK



                                   No. 03-15-00408-CV
                                                                        RECEIVED IN
                                                                   3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                   7/30/2015 3:04:47 PM
                     IN THE COURT OF APPEALS OF                TEXAS JEFFREY   D. KYLE
                                                                           Clerk
                         THIRD DISTRICT, AT AUSTIN


              ALAN B. RICH d/b/a LAW OFFICE OF ALAN B. RICH,

                                         Appellant,

                                             vs.

        CANTILLO & BENNETT, L.L.P., SPECIAL DEPUTY RECEIVER
            OF SANTA FE AUTO INSURANCE COMPANY, INC.,

                                         Appellee.


             Appeal from the 98th Judicial District Court of Travis County, Texas
                 Hon. Amy Clark Meachum, 201st District Court, Presiding
                         Trial Court Cause No. D-1-GN-15-000799



                          APPELLANT’S OPENING BRIEF




    Alan B. Rich
    State Bar No. 16842350
    4244 Renaissance Tower
    1201 Elm Street
    Dallas, Texas 75270
    214.744.5100
    214.744.5101 [fax]
    arich@alanrichlaw.com

    LEAD COUNSEL FOR APPELLANT
                         Identity of Parties and Counsel

Appellant

Alan B. Rich

Attorney for the Appellant

Alan B. Rich
State Bar No. 16842350
4244 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
214.744.5100
214.744.5101 [fax]
arich@alanrichlaw.com

Appellee

Cantillo & Bennett, L.L.P., Special Deputy Receiver of Santa Fe Auto Insurance
Company, Inc.

Attorneys for Appellee

Fuller Law Group
Christopher Fuller
State Bar No. 07515500
4612 Ridge Oak Drive
Austin, Texas 78731
Telephone: (512) 470-9544
Email: cfuller@fullerlaw.org




                                       -i-
                                               Table of Contents


Identity of Parties and Counsel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

Table of Contents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Index of Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

Statement of the Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . viii

Statement Regarding Oral Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ix

Points Presented for Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . x

I.       Statement of Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

         A.       The Allegations.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

         B.       The Contract/Arbitration Provision. . . . . . . . . . . . . . . . . . . . . . . . . . . 3

II.      Summary of Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

III.     Argument.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

         A.       STANDARD OF REVIEW AND APPLICABLE LAW. . . . . . . . . . . . . . . . . . 7

         B.       ARGUMENT/POINTS PRESENTED FOR REVIEW (Restated) AND
                  SUPPORTING ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                  1.        A Valid Arbitration Agreement Exists
                            [Germane to All Points]. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                  2.        SDR's Claims Are Within the Scope of the
                            Arbitration Provision [Germane to All Points]. . . . . . . . . . . . 12




                                                           -ii-
                  3.       The SDR's Arguments that it Was Not a Party to the
                           Arbitration Agreement, and that this Case is Outside
                           the Scope of the Agreement were Wrong, and, in
                           Addition, the SDR Failed to Prove a Defense to
                           Arbitration [Germane to All Points].. . . . . . . . . . . . . . . . . . . . 15

                           a.       There was No Waiver and
                                    No Denial of Jury Trial Rights.. . . . . . . . . . . . . . . . . . . 17

                           b.       The SDR was a Party to the Arbitration Agreement. . . 18

                           c.       The Case Below Is Not Outside the Scope of
                                    the Agreement Because The Lincoln General
                                    Suit was Filed, dismissed Pursuant to Settlement,
                                    then Refiled After The Settlement Was Not
                                    Consummated.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

                           d.       This Suit is Not Outside the Scope of the Arbitration
                                    Provision Because of the “Capacity” of the SDR. . . . . 22

IV.      Conclusion and Prayer for Relief. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Certificate of Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xi

Certificate of Service.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xi

Appendix Cover Page and Table of Contents.. . . . . . . . . . . . . . . . . . . . . . . . . . . . xii




                                                         -iii-
                                        Index of Authorities

Cases                                                                                                Page

Allied-Bruce Terminix Co., v. Dobson, 513 U.S. 265 (1995).. . . . . . . . . . . . . . . . . 4

City of Houston v. Bates, 406 S.W.3d 539 (Tex. 2013). . . . . . . . . . . . . . . . . . . . . 25

Daniels v. Walters, No. 03-03-00375-CV, 2004 WL 741672
     (Tex. App. – Austin, April 8, 2004, pet. denied). . . . . . . . . . . . . . . . . . . . . 24

El Paso Elec. Co. v. Tex. Dept. of Ins., 937 S.W.2d 432 (Tex. 1996). . . . 11, 12, 18

Greenberg Traurig, LLP v. Nat'l Am. Ins. Co., 448 S.W.3d 115
     (Tex. App. – Houston [14th Dist.] 2014, no pet.). . . . . . . . . . . . . . . . . . . . . 14

GuideOne Elite Ins. Co. v. Fielder Road Baptist Church,
     197 S.W.3d 305 (Tex. 2006).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 20

In re Weekley Homes, L.P., 180 S.W.3d 127 (Tex. 2005). . . . . . . . . . . . . . . . . . . . 8

In re D. Wilson Constr. Co., 196 S.W.3d 774 (Tex. 2006). . . . . . . . . . . . . . . . . . . 7

In re FirstMerit Bank, N.A., 52 S.W.3d 749 (Tex. 2001). . . . . . . . . . . . . . . 9, 20, 21

In re Sun Communications, Inc., 86 S.W.3d 313
       (Tex. App. – Austin 2002, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

In re L & L Kempwood Associates, L.P., 9 S.W.3d 125 (Tex. 1999). . . . . . . . . . . . 4

In re Fleetwood Homes of Texas, L.P., 257 S.W.3d 692 (Tex. 2008). . . . . . . . . . 17

In re 24R, Inc., 324 S.W.3d 564 (Tex. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

In re Oakwood Mobile Homes, Inc., 987 S.W.2d 571 (Tex. 1999). . . . . . . . . . 8, 17

In re Rubiola, 334 S.W.3d 220 (Tex. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

                                                    -iv-
In re Kellogg Brown & Root, Inc., 166 S.W.3d 732 (Tex. 2005).. . . . . . . . . . . . . 12

J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223 (Tex. 2003). . . . . . . . . . . . . . 8, 15

Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266 (Tex. 1992).. . . . . . . . . . . . . . 24

Janvey v. Alguire, 628 F.3d 164 (5th Cir. 2010), opinion withdrawn
      and substitute opinion issued, 647 F.3d 585 (5th Cir. 2011). . . . . . . . . . . . 22

Javitch v. First Union Secs., Inc., 315 F.3d 619 (6th Cir. 2003). . . . . . . . . . . . . . . 12

Lincoln General Ins. Co. v. U.S. Auto Ins. Services, Inc.,
      809 F. Supp. 2d 582 (N.D. Tex. 2011), aff’d in part, rev’d in part
      and remanded, 787 F.3d 716 (5th Cir. 2015). . . . . . . . . . . . . . . . . . . . . . . . 22

Lincoln General Ins. Co. v. U.S. Auto Ins. Services, Inc.,
      892 F. Supp. 2d 787 (N.D. Tex. 2012), aff'd in part, rev'd in part
      and remanded, 787 F.3d 716 (5th Cir. 2015). . . . . . . . . . . . . . . . . . . . . . . . . 2

Lucchese Boot Co. v. Licon, 388 S.W.3d 365
     (Tex. App. – El Paso 2012, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Northwestern Corp. v. National Union Fire Ins. Co. of Pittsburgh, PA,
     321 B.R. 120 (Bankr. D. Del. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Paper, Allied-Indus. Chem. And Energy Workers Intern. Union,
     Local 4-12 v. Exxon Mobil Corp., 657 F.3d 272 (5th Cir. 2011). . . . . . . . . 13

Perry Homes v. Cull, 258 S.W.3d 580 (Tex. 2008). . . . . . . . . . . . . . . . . . . . . . . . 17

Prudential Sec. Inc. v. Marshall, 909 S.W.2d 896 (Tex. 1995). . . . . . . . . . . . . 8, 12

Reagan Nat. Advertising of Austin, Inc. v. Hazen, No. 03-05-00699-CV,
     2008 WL 2938823 (Tex. App. – Austin, July 29, 2008, no pet.).. . . . . . . . 24

Royston, Rayzor, Vickery, & Williams, LLP v. Lopez, – S.W.3d –,
      2015 WL 3976101 (Tex., June 26, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

                                                  -v-
Santamorena v. Georgia Military College, 147 F.3d 1337 (11th Cir. 1998). . . . . 23

SEB, Inc. v. Campbell, No. 03–10–00375–CV, 2011 WL 749292
      (Tex. App. – Austin, March 2, 2011, no pet.).. . . . . . . . . . . . . . . . . . . . . . . . 9

Serna v. International Bank of Commerce, 357 S.W.3d 89
      (Tex. App. – San Antonio 2011, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Small v. Special Contrs., Inc., 310 S.W.3d 639
      (Tex. App. – Dallas 2010, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Vireo, P.L.L.C. v. Cates, 953 S.W.2d 489
      (Tex. App. – Austin 1997, pet. denied). . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Webb v. Reynolds Transp., Inc., 949 S.W.2d 364
     (Tex. App. – San Antonio 1997, no writ). . . . . . . . . . . . . . . . . . . . . . . . . . 12




                                                   -vi-
Statutes                                                                                                           Page

9 U.S.C. §1, et seq.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

9 U.S.C. §2.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Section 171.001, TEX. CIV. PRAC. & REM. CODE. . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Section 443.005(c), TEX. INS. CODE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Section 443.005(e), TEX. INS. CODE. . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 12, 16, 25

Section 443.151 et seq., TEX. INS. CODE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Section 443.154(m), TEX. INS. CODE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 18, 24

Section 443.206(a), TEX. INS. CODE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Sections 443.154(s), TEX. INS. CODE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Section 1902, OKLA. INS. CODE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16




                                                          -vii-
                               Statement of the Case

      This is an interlocutory appeal from an order denying a motion to compel

arbitration under both the Texas and federal arbitration acts. The Special Deputy

Receiver of Santa Fe Insurance Company sued a number of persons in the court

below on behalf of Santa Fe. One co-defendant, appellant Rich, was the attorney

for Santa Fe and a number of other co-defendants in federal court litigation

pending in Dallas. Rich and Santa Fe (and all but one of the other Dallas co-

defendants) entered into a written legal services agreement for the Dallas federal

court litigation that contained a provision requiring all disputes relating to

attorney’s fees be submitted to arbitration. The SDR asserts various causes of

action against Rich, all of which relate to the fees paid to him by Santa Fe in the

Dallas litigation. Rich moved to compel arbitration. A hearing was held on June

22, 2015. On June 24, 2015 trial court denied the motion without explanation and

requested an order to that effect. After the parties agreed to the form of the Order,

it was signed on June 29, 2015. [Appendix A]. A timely notice of appeal

followed on July 1, 2015.




                                         -viii-
                     Statement Regarding Oral Argument

      Oral argument is requested. Although this is a simple case and the

principles applicable here are straightforward, the SDR raised many “defenses”

below which can be confusing (and we believe were confusing to the trial court),

and oral argument may be useful to sort through those defenses.




                                       -ix-
                   Points Presented for Review

                                 I.

The trial court erred by denying the motion to compel arbitration
 because the record shows that, as a matter of law, Rich and the
SDR were parties to an agreement containing a valid arbitration
clause; this suit is within the scope of the arbitration clause; and
     no valid defense to arbitration was proved by the SDR

                                II.

The trial court erred by denying the motion to compel arbitration
 because there is no evidence of any valid defense to arbitration




                                -x-
                                           I.

                                 Statement of Facts

A.    The Allegations

      On February 27, 2015, Cantilo & Bennett, L.L.P., as special deputy receiver

(the "Receiver") of Santa Fe Auto Insurance Company ("Santa Fe") filed the above

referenced lawsuit against various parties, including attorney Alan Rich ("Rich").

According to the Petition, Santa Fe was an insurance company ultimately

controlled by co-defendants Jim Maxwell and Doug Maxwell. (CR 8).1 The

relevant allegations in the Petition further state:

      In 2007, Lincoln General Insurance Company ("Lincoln General")
      filed suit against US Auto, Gamma Group, CSi, Alpha Partners, Santa
      Fe, Doug Maxwell, and Jim Maxwell in the United State District
      Court for the Northern District of Texas. The Lincoln General
      Lawsuit was dismissed in 2009 and then re-filed upon the failure of
      the parties to that lawsuit to conclude the terms of the settlement. The
      Lincoln General litigation was based on a reinsurance program
      involving US Auto. Santa Fe was not a party to any contract with
      Lincoln General. Defendants Jim Maxwell and Doug Maxwell were
      sued personally for their alleged conduct relating to the US
      Auto/Lincoln General reinsurance program. They were not sued for
      any conduct involving Santa Fe. Nevertheless, the Maxwells, the
      persons ultimately controlling Santa Fe, caused Santa Fe to pay the
      legal fees and expenses of all defendants in the Lincoln General
      litigation. They also caused Santa Fe to pay the legal fees and


      1
        In this Brief, “CR” followed by a number is a citation to that page of the
Clerk’s Record. “RR” followed by a number is a citation to that page of the
Reporter’s Record. All emphases in this brief are supplied unless otherwise stated.
                                           -1-
      expenses for matters involving the affiliate Gamma Group. The
      payments on behalf of the directors and affiliates, spanning more than
      five years, were not disclosed in filings with the Texas Department of
      Insurance. The Board of Directors of Santa Fe did not expressly
      authorize the payments.

(CR 9).2

With respect to attorney Rich, the Petition specifically alleges that:

      Defendant Alan Rich began representing Santa Fe in the Lincoln
      General litigation in 2008. At this time, he represented Jim Maxwell,
      Doug Maxwell, CSi, Alpha Partners, and Gamma Group. However,
      Rich billed only Santa Fe and was paid for all of his legal services
      and expenses only by Santa Fe. He billed and was paid by Santa Fe
      for legal services he provided solely to the Gamma Group. He
      continued to bill and be paid by Santa Fe for work on the Lincoln
      General litigation even after Santa Fe was dismissed from the suit. In
      the months leading up to Santa Fe's receivership, Rich demanded, and
      was paid, his invoices for legal fees and expenses on a weekly basis.
      Both before and after Santa Fe's receivership, Rich acted on behalf of
      the owners and controlling principals of Santa Fe to the detriment of
      Santa Fe.

(CR 10)

      2
        Of course, Rich does not concede that any of the allegations made in the
suit are true. Indeed, even just the quoted passage is misleading in its attempt to
isolate Santa Fe’s conduct from that of its co-defendants in the Lincoln General
case. Lincoln General’s allegations relating to Santa Fe were based on conduct
allegedly caused and ultimately controlled by the Maxwells. In particular, Lincoln
General claimed that the Maxwells controlled Santa Fe, that Santa Fe was guilty of
converting property of Lincoln General and further accused Santa Fe of being an
aider and abettor of Doug Maxwell’s alleged breaches of fiduciary duties owed to
Lincoln General. See, e.g., Lincoln General Ins. Co. v. U.S. Auto Ins. Services,
Inc., 892 F. Supp. 2d 787, 797 (N.D. Tex. 2012), aff’d in part, rev’d in part and
remanded, 787 F.3d 716 (5th Cir. 2015).
                                          -2-
      Based on these allegations, Plaintiff alleged various causes of action against

Rich, all of which are directly related to the amount of legal fees, litigation

expenses, and payments made by Santa Fe to Rich. (CR 13-16).

B.    The Contract/Arbitration Provision

      On or about August 6, 2008, Rich entered into a legal representation

contract with Gamma Group Inc., Santa Fe Auto Insurance Company, CSi Agency

Services, Inc., Alpha Partners Ltd., James D. Maxwell, and James T. Maxwell, to

serve as counsel in the Lincoln General lawsuit ("Legal Agreement"). (CR 30-33).

The relevant paragraph of the Legal Agreement reads as follows:

      You agree to notify me in writing if you dispute any billing entry or
      computation. If you fail to do so within thirty (30) days after the date
      of a statement, all entries shall be deemed by both you and I to be fair
      and correct. If you disagree with the amount of my fee, please take
      up the matter with me as soon as you can. Typically, such
      disagreements are resolved to the satisfaction of both sides with little
      inconvenience or formality. In the event of a fee dispute which is not
      readily resolved, you have the right to request arbitration under
      supervision of the state or local bar association for the jurisdiction in
      which we practice, and I agree to participate fully in that process.
      Any dispute regarding payment shall be submitted to arbitration.

(CR 32) [Appendix B].

      The Legal Agreement at issue contained an unambiguous arbitration

provision that required any fee dispute and any dispute relating to fee payments be

submitted to arbitration. Based on that provision, Rich moved to stay proceedings

and compel arbitration under both the Federal Arbitration Act, 9 U.S.C. §1, et seq.

                                          -3-
("FAA") [Appendix C], and the Texas Arbitration Act ("TAA"), Section 171.001,

et seq., TEX. CIV. PRAC. & REM. CODE. [Appendix D]3 Despite the arbitration

provision, the trial court denied Rich’s motion to compel arbitration of this

dispute. CR 181-82, 183-84.

                                         II.

                              Summary of Argument

      Santa Fe and Rich entered a written legal services agreement concerning the

Lincoln General litigation in Dallas federal court that contains a provision

requiring all claims regarding payment of legal fees be arbitrated. The SDR is a

party to that agreement by virtue of the Insurance Code. While a myriad of causes

of action have been asserted by the SDR against Rich, at bottom the factual

allegations against Rich concern the payment of legal fees to Rich by Santa Fe.

This lawsuit is thus within the scope of the arbitration provision. In spite of these



      3
         The FAA governs an arbitration provision that is contained in a contract
that affects or involves interstate commerce. 9 U.S.C. §2. As seen in the Lincoln
General complaint (CR 147), Lincoln General was a Pennsylvania entity suing
Texas entities. That is a sufficient nexus to interstate commerce. In re L & L
Kempwood Associates, L.P., 9 S.W.3d 125, 127 (Tex. 1999). It should also be
noted that the FAA is not exclusive; therefore, when the contract involves
interstate commerce but does not specifically reference the FAA, then either FAA
or the TAA, or both, may be invoked to compel arbitration. Allied-Bruce Terminix
Co., v. Dobson, 513 U.S. 265, 277-281 (1995); In re L&L Kempwood Associates,
L.P., 9 S.W.3d 125, 127-128 (Tex. 1999).
                                         -4-
clearly established facts, the trial court denied Rich’s timely motion to compel

arbitration. While the trial court gave no explanation for its decision, and the SDR

asserted numerous defenses, both real and affirmative.

      The SDR asserted that it was not a party to the agreement and that this

lawsuit was outside the agreement’s scope. Neither of these arguments hold water

since the SDR steps into Santa Fe’s shoes as party to the agreement by virtue of

the Insurance Code, and because it is suing on Santa Fe’s behalf by asserting a

claim or claims that only Santa Fe could assert as client. Significantly, all of the

facts underlying the claims only a client may assert are inextricably intertwined

with everything the SDR alleged. That being the case, this entire case as between

Rich and the SDR is subject to arbitration.

      The SDR also alleged that Rich waived his right to arbitration. There is no

evidence of that at all. Rich filed an answer of course, which included a demand

for arbitration. The SDR did not even attempt to proffer evidence of prejudice.

The SDR claimed that its jury trial rights would be infringed if it arbitrated. The

law is to the contrary. An agreement to arbitrate is a jury trial waiver.

      The SDR asserted that only a part of the fees paid in the Lincoln General

litigation can be the subject of arbitration because the suit referenced in the legal

services agreement was settled, dismissed and then re-filed (under provisions

                                          -5-
requiring the re-filing as the sole remedy for failure to consummate the

settlement). Even were the two iterations of the Lincoln General case considered

different suits for purposes of the engagement letter, that argument still ignores the

plain meaning of the legal services agreement which covers not only the case, but

all matters related to the case.

      The SDR also argued below that it should not have to arbitrate this case

because Rich had two other extraneous engagements with a Santa Fe affiliate,

called Gamma Group, which was a Lincoln General litigation co-defendant. This

argument fails because the SDR’s argument presumes those other engagements to

be at issue here – but that is not so because the petition concerns only fees paid by

Santa Fe in the Lincoln General litigation. Further, those other engagement letters

had the same arbitration clauses which, by virtue of the SDR now seeking to

recover money from Rich based on those letters, binds the SDR to those

agreements to arbitrate.

      The SDR further claimed that it is suing on behalf of creditors and

policyholders and therefore is not bound by the arbitration provision between

Santa Fe and Rich. Again, this argument ignores well-worn arbitration law and

the terms of the Insurance Code itself. The chapter of the Insurance Code at issue

here differentiates between the possible capacities in which a receiver can act –

                                         -6-
whenever that difference makes a legal difference. Yet, in the arbitration savings

clause of the Insurance Code, no such distinctions are drawn; instead, the code

provides that any otherwise valid arbitration provisions are preserved, with no

capacity-related limitations at all on that broad language. The SDR’s argument

also ignores that, as discussed above, it is asserting claims only a client can assert

based on a facts that are intertwined to all other facts involved in this case.

      Rich showed that there is a valid written arbitration agreement between him

and Santa Fe, to which the SDR is now legally the party, and that the case below is

within the scope of the arbitration clause. The SDR provided no evidence that it

has a valid defense to the arbitration provision. The trial court reversibly erred.

                                          III.

                                      Argument

A.    STANDARD OF REVIEW AND APPLICABLE LAW

      When considering a motion to compel arbitration, a court must determine

whether a valid arbitration agreement exists, and whether the claims in dispute fall

within that agreement’s scope. In re Rubiola, 334 S.W.3d 220, 224 (Tex. 2011).

Therefore, on appeal: “Whether a valid arbitration agreement exists is a legal

question subject to de novo review.” In re D. Wilson Constr. Co., 196 S.W.3d
774, 781 (Tex. 2006).

                                          -7-
      Under the FAA, Texas law governs whether a litigant agreed to arbitrate,

and federal law governs the scope of an arbitration clause. In re Weekley Homes,

L.P., 180 S.W.3d 127, 130 (Tex. 2005). A party seeking to compel arbitration

meets its burden to establish that a valid arbitration agreement covers the claims at

issue by producing a signed agreement covering these claims. See In re Oakwood

Mobile Homes, Inc., 987 S.W.2d 571, 573 (Tex. 1999). If a valid arbitration

agreement exists, then, in the trial court and on appeal, a strong presumption arises

favoring arbitration, and the burden is on the party opposing arbitration to raise

and prove an affirmative defense to enforcing arbitration. J.M. Davidson, Inc. v.

Webster, 128 S.W.3d 223, 227 (Tex. 2003). Any doubts as to whether Santa Fe’s

claims against Rich fall within the scope of the arbitration clause must be resolved

in favor of arbitration. See Prudential Sec. Inc. v. Marshall, 909 S.W.2d 896, 899

(Tex. 1995). Put another way, a court should order a case to arbitration unless the

court can say with positive assurance that an arbitration clause is not susceptible

of an interpretation that would cover the claims at issue. Id. A trial court that

refuses to compel arbitration under a valid and enforceable arbitration agreement

has clearly abused its discretion. In re 24R, Inc., 324 S.W.3d 564, 566 (Tex.

2010).




                                         -8-
      In determining whether a claim falls within the scope of an arbitration

clause, an “Eight Corners” rule is applied, with the court focusing on the contract

and the factual allegations of the complaint, and not the legal claims asserted. See

In re FirstMerit Bank, N.A., 52 S.W.3d 749, 755 (Tex. 2001); In re Sun

Communications, Inc., 86 S.W.3d 313, 318 (Tex. App. – Austin 2002, no pet.)

      If there are disputed fact issues which required resolution of the arbitrability

question (although that is not the case here), those factual determinations are

reviewed under the no evidence standard of review. See, e.g., SEB, Inc. v.

Campbell, No. 03–10–00375–CV, 2011 WL 749292, *2 (Tex. App. – Austin,

March 2, 2011, no pet.).

      Finally, an arbitration provision of a legal services agreement between an

attorney and client is subject to the exact same analysis as would any other

arbitration provision. Royston, Rayzor, Vickery, & Williams, LLP v. Lopez, –

S.W.3d –, –, 2015 WL 3976101, *3 (Tex., June 26, 2015).




                                         -9-
B.      POINTS PRESENTED FOR REVIEW (Restated) AND SUPPORTING ARGUMENT

                                              I.

             The trial court erred by denying the motion to compel arbitration
              because the record shows that, as a matter of law, Rich and the
             SDR were parties to an agreement containing a valid arbitration
             clause; this suit is within the scope of the arbitration clause; and
                  no valid defense to arbitration was proved by the SDR

                                             II.

             The trial court erred by denying the motion to compel arbitration
             because there is no evidence of any valid defense to arbitration




      “Except as to claims against the estate, nothing in this chapter
     deprives a party of any contractual right to pursue arbitration.”

                    Section 443.005(e), TEX. INS. CODE [Appendix E]

        1.      A Valid Arbitration Agreement Exists
                [Germane to All Points]

        The Legal Agreement specifically includes the following language

concerning arbitration: “In the event of a fee dispute which is not readily

resolved, you have the right to request arbitration under supervision of the state or

local bar association for the jurisdiction in which we practice, and I agree to

participate fully in that process. Any dispute regarding payment shall be


                                             -10-
submitted to arbitration.” (CR 32).

      The parties to the Legal Agreement specifically include Rich and Santa Fe.

The Legal Agreement specifically references the litigation originally styled

Lincoln General Insurance Company v. U.S. Auto Insurance Services, Inc. et al.,

and is specifically signed on behalf of Santa Fe by James D. Maxwell, who at the

time was Santa Fe’s president. Thus, the Legal Agreement is clear and

unambiguous – Rich and Santa Fe agreed that “any dispute regarding payment

shall be submitted to arbitration.”

       As outlined in the Petition, Cantilo & Bennett, L.L.P., is acting as Special

Duty Receiver ("SDR") of Santa Fe Auto Insurance Company, Inc. This special

receiver appointment is authorized by Section 443.151 et seq., TEX. INS. CODE and

is outlined in the Order Appointing Liquidator and Permanent Injunction. While

the SDR is authorized to pursue the claims in this case pursuant to Section

443.154(m), TEX. INS. CODE, “as a matter of law, the SDR succeeds to all legal

and equitable interests formerly held by Santa Fe including, but not limited to,

attorney-client relationships.” (CR 4). Thus, the SDR “stands in the shoes” of

Santa Fe for the purposes of asserting the insurer's rights on behalf of creditors,

members, policyholders, and others. Section 443.154(m), TEX. INS. CODE; El

Paso Elec. Co. v. Texas Dept. of Ins., 937 S.W.2d 432, 436 (Tex. 1996). Since the



                                         -11-
SDR stands in the shoes of Santa Fe, it has no greater rights than Santa Fe would

have if it were a party to this suit. Id.; Webb v. Reynolds Transp., Inc., 949 S.W.2d
364, 367 (Tex. App. – San Antonio 1997, no writ); Javitch v. First Union Secs.,

Inc., 315 F.3d 619, 625 (6th Cir. 2003). Since there is a valid arbitration provision

in the Legal Agreement between the parties, the first prong of the two-prong

arbitration test was met. See Section 443.005(e), TEX. INS. CODE (“Except as to

claims against the estate, nothing in this chapter deprives a party of any

contractual right to pursue arbitration.”)

      2.     SDR’s Claims Are Within the Scope of the Arbitration Provision
             [Germane to All Points]

      To briefly restate the legal framework within which the “scope” prong is

analyzed, arbitration is highly favored and any questions concerning the scope of

the right to arbitrate are resolved in favor of arbitration. Any doubts as to whether

Santa Fe’s claims against Rich fall within the scope of the arbitration clause must

be resolved in favor of arbitration. See Prudential Sec. Inc. v. Marshall, 909
S.W.2d 896, 899 (Tex.1995). A case must be ordered to arbitration unless the

court can say with positive assurance that an arbitration clause is not susceptible

of an interpretation that would cover the claims at issue. Id.; see also In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005). As a matter of



                                         -12-
contract law, the scope of an arbitration provision is determined by the parties’

intent as expressed by the language of the written agreement. Paper, Allied-Indus.

Chem. And Energy Workers Intern. Union, Local 4-12 v. Exxon Mobil Corp., 657
F.3d 272, 275 (5th Cir. 2011). The issue is resolved by reference to the factual

allegations of the petition, not the causes of action asserted, through an “Eight-

Corners” analysis where the scope of a petition’s allegations is a question of law

since extrinsic evidence is not permitted. See, e.g., GuideOne Elite Ins. Co. v.

Fielder Road Baptist Church, 197 S.W.3d 305, 308 (Tex. 2006) (in insurance

coverage eight-corners analysis, extrinsic evidence is not permitted).

      The key underlying factual allegation being made against Rich is that Santa

Fe made payments to Rich that he was not entitled to, for which Santa Fe did not

receive value for, or were otherwise improper. The allegations made and relief

sought in the Plaintiff's Petition all relate to an attempt to recover fee payments

made to Rich by Santa Fe. The petition seeks “an order from this Court requiring

Rich to disgorge all fees previously paid by Santa Fe and forfeiting any and all

rights…to any additional compensation, reimbursement, or payment.” CR 15.

Also, “…an award equal to all transfers to Rich…” is sought. Id. Plaintiffs are

disputing the payments made to Rich yet are trying to avoid the arbitration

provision that is applicable to such payments. That is clearly impermissible.

                                         -13-
      Furthermore all of the claims at issue in this case are based on Rich’s legal

representation of Santa Fe, which arises out of the Legal Agreement that contains

a valid arbitration provision. See Greenberg Traurig, LLP v. Nat'l Am. Ins. Co.,

448 S.W.3d 115 (Tex. App. – Houston [14th Dist.] 2014, no pet.) (court compelled

arbitration of claims of negligence, legal malpractice, and breach of fiduciary duty

because each claim was based on the defendant's legal representation of the

plaintiff that arose out of any agreement that contained an arbitration provision).

      Finally, the SDR cannot plausibly argue that, on the one hand, it is entitled

to dispute payments made and recover the same as a basis for their causes of

action and then turn around and argue that the claims do not constitute “any

dispute regarding payment” to avoid arbitration. The dispute at issue in this

lawsuit clearly falls within the arbitration provision contained in the Legal

Agreement and thus should be arbitrated. The trial court’s finding to the contrary

was an abuse of discretion since it was wrong as a matter of law, and there is no

evidence to support it.




                                         -14-
      3.     The SDR’s Arguments that it Was Not a Party to the
             Arbitration Agreement, and that this Case is Outside
             the Scope of the Agreement were Wrong, and, in Addition,
             the SDR Failed to Prove a Defense to Arbitration
             [Germane to All Points]

      The SDR put forth several arguments concerning why it was not a party to

the agreement, and why this case was outside the scope of the agreement. The

SDR also attempted to prove that it had defenses to arbitration regardless of the

foregoing.4 As discussed below, the SDR’s arguments were all flawed as a matter

of law, and similarly failed because there was no evidence to support them.

      Here, the SDR attempted to prove that the arbitration agreement was:

waived and a deprivation of the SDR’s “jury trial” rights; that the SDR was not a

party to the arbitration agreement; that the case below was outside the scope of the

agreement; and that the SDR’s causes of action were outside the scope of the




      4
       Since, as a matter of law, there was a binding arbitration agreement and the
case below falls within its scope, the burden was on the SDR to prove a defense to
the operation of the arbitration clause. J.M. Davidson, Inc. v. Webster, 128
S.W.3d 223, 227 (Tex. 2003).

                                        -15-
agreement.5 None of these bases for avoiding the arbitration clause are valid.6

They all fail as a matter of law, and because there was no evidence supporting

them.



        5
          The SDR also claimed that requiring it to arbitrate “violated public
policy.” That is obviously wrong as a matter of law since the Insurance Code
itself requires that a valid arbitration provision be enforced whenever the receiver
sues a party with whom the estate has a valid contract containing an arbitration
clause. Section 443.005(e), TEX. INS. CODE.
        6
         The SDR also claimed (for the first time, at the hearing) that the Federal
Arbitration Act was “reverse pre-empted” by the McCarran-Furguson Act and so
cannot be a basis for arbitration in this case. Because the motion to compel
arbitration was also made under the Texas Arbitration Act, whether the federal act
is also applicable is immaterial. Nevertheless, it must be said that reverse
preemption is a red herring because there is no provision of the Texas Insurance
Code that the Federal Arbitration Act needs to preempt in the first place in order
for the arbitration between the parties to go forward. Indeed, the Texas Insurance
Code specifically provides that (1) arbitration provisions when used by a person
sued by the receiver are enforceable according to their terms; and (2) the
receivership court does not have exclusive jurisdiction over all controversies
involving the estate. Section 443.005(c), (e), TEX. INS. CODE. The Fifth Circuit
case cited for reverse preemption concerned the Oklahoma insurance receivership
laws and those laws are significantly different from Texas law. In Oklahoma, the
receivership court’s jurisdiction is “original and exclusive” over the estate, and
with respect to arbitration, “venue of such arbitration proceeding shall be in
Oklahoma County.” Section 1902, OKLA. INS. CODE. To the extent that the trial
court relied in some manner on reverse preemption for its ruling, it erred as a
matter of law. Furthermore, it should be noted that federal courts are split on the
issue of reverse preemption, so great caution is warranted before following one
side or the other, since these splits are the product of nuances in various states’
insurance laws – nuances that are discussed above and which, for example, clearly
differentiate Texas law from Oklahoma law. See, e.g., Northwestern Corp. v.
National Union Fire Ins. Co. of Pittsburgh, PA, 321 B.R. 120, 123-28 (Bankr. D.
Del. 2005) (collecting cases).

                                        -16-
             a.    There was No Waiver and No Denial of Jury Trial Rights

      Arbitration pursuant to a contract to do so does not violate jury trial rights.

See, e.g., Serna v. International Bank of Commerce, 357 S.W.3d 89, 93 (Tex. App.

– San Antonio 2011, no pet.). Texas and Federal case law are also very clear that

simply filing an answer and jury fee, along with a motion to compel arbitration, is

not sufficient to waive an arbitration provision. A party does not waive its right to

enforce an arbitration provision merely by taking part in the litigation process, but

must instead substantially invoke the judicial process to the opposing party's

detriment prior to attempting to invoke the arbitration provision. In re Fleetwood

Homes of Texas, L.P., 257 S.W.3d 692, 694-695 (Tex. 2008); In re Oakwood

Mobile Homes, Inc., 987 S.W.2d 571, 574 (Tex. 1999); Lucchese Boot Co. v.

Licon, 388 S.W.3d 365, 373-374 (Tex. App. – El Paso 2012, no pet.). The party

seeking to prove waiver of an arbitration provision bears a “heavy burden of

proof” and any doubts concerning potential waiver are resolved in favor or

arbitration. Small v. Special Contrs., Inc., 310 S.W.3d 639, 645 (Tex. App. –

Dallas 2010, no pet.); Perry Homes v. Cull, 258 S.W.3d 580, 590 (Tex. 2008). In

this case there is simply no evidence that Rich “substantially invoked” the judicial

process and “prejudiced” the SDR.




                                         -17-
             b.     The SDR was a Party to the Arbitration Agreement

      The SDR is a party to the Legal Agreement, since the SDR stands in Santa

Fe’s shoes under the provisions of the Insurance Code. All of the claims made

arise from the agreement. Any implied finding to the contrary has no evidence to

support it. Section 443.154(m), TEX. INS. CODE; El Paso Elec. Co. v. Texas Dept.

of Ins., 937 S.W.2d 432, 436 (Tex. 1996).

             c.     The Case Below Is Not Outside the Scope of the
                    Agreement Because The Lincoln General Suit was
                    Filed, dismissed Pursuant to Settlement, then Refiled
                    After The Settlement Was Not Consummated

      The SDR claims that the fees which it seeks to recover are beyond the scope

of the agreement. There are two bases for this claim. First, that there were two

iterations of the Lincoln General litigation, the original case and the re-filed case.7

The SDR asserts that because the Legal Agreement is captioned with the original

case (the only case existing at the time), the re-filed Lincoln General case is

beyond the scope of the agreement. Second, the SDR asserted at the hearing


      7
         As the SDR itself pleads in its petition: “In 2007, Lincoln General
Insurance Company ("Lincoln General") filed suit against US Auto, Gamma
Group, CSi, Alpha Partners, Santa Fe, Doug Maxwell, and Jim Maxwell in the
United State District Court for the Northern District of Texas. The Lincoln
General Lawsuit was dismissed in 2009 and then re-filed upon the failure of the
parties to that lawsuit to conclude the terms of the settlement.” CR 9.


                                          -18-
below that its petition seeks recovery of fees paid by Santa Fe on behalf of co-

defendant Gamma Group in two cases unrelated to the Lincoln General litigation.

      As for the first ground, there is no factual or legal basis to conclude that the

Legal Agreement does not cover the re-filed Lincoln General case. The record

shows that the original Lincoln General case was dismissed pursuant to a

Memorandum of Understanding. CR 146-47. That MOU provided that if the

settlement did not consummate, the sole remedy was to re-file the case. Id. That

is what happened. As noted by the SDR itself in the petition, the original Lincoln

General lawsuit was simply “re-filed upon the failure of the parties to that lawsuit

to conclude the terms of the settlement.” CR 9.

      The Legal Agreement clearly sets out that Rich’s “representation of you in

this matter is limited solely to the defense of the Lawsuit and proceedings directly

related thereto, to the extent needed.” (CR 140). There is no question that, as a

matter of law, the re-filed Lincoln General suit was the refiling contemplated by

the MOU after the failed settlement attempt. As such, even if it were not

considered to be the “same” litigation, it was at the very least a case “directly

related” to the original Lincoln General suit. Furthermore, there is no evidence

that any of the entities represented by Rich ever disputed his ongoing

representation, dispute the applicability of the Legal Agreement to that

                                         -19-
representation, question his authority to represent them, or dispute any of the bills

based on re-filing of the case.

      As for the second ground, the SDR’s evidence includes two other

engagement letters in matters unrelated to Lincoln General, which Rich entered

into with an affiliate of Santa Fe, called Gamma Group.8 Importantly, Gamma

Group was also a co-defendant in the Lincoln General litigation. These two other

engagement letters do not affect the arbitrability of this case for two reasons.

First, under the applicable legal standard, the SDR’s petition, juxtaposed against

the agreement to arbitrate, is the basis for determining arbitrability. See, e.g., In re

FirstMerit Bank, N.A., 52 S.W.3d 749, 755 (Tex. 2001). Extrinsic evidence is not

allowed to vary the terms of the petition’s allegations. See, e.g., GuideOne Elite

Ins. Co. v. Fielder Road Baptist Church, 197 S.W.3d 305, 308 (Tex. 2006). A

review of the petition shows very clearly that the only fees at issue were those paid

by Santa Fe in relation to the Lincoln General litigation. One searches the SDR’s

petition in vein for any references at all to the matters which are the subject of the

two extraneous engagement letters between Rich and Gamma Group.9

      8
          See RR Vol. 3, Plaintiff’s Exhibit 9; RR Vol. 3, Plaintiff’s Exhibit 10.
      9
         See RR Vol. 3, Plaintiff’s Exhibit 9, pg.1 (concerning a suit against
“Home State County Mutual Insurance Company”); RR Vol. 3, Plaintiff’s Exhibit
10, pg. 1 (concerning “proceedings on remand to the court of appeals and Supreme

                                          -20-
      Second, both of these extraneous engagement letters between Gamma

Group and Rich also contain arbitration provisions.10 Thus, even were these

engagement letters at issue in this case – which they are not – it would not vary

the outcome. Were the Gamma Group agreements considered part of the case, the

petition would in turn have to be read as claiming that, like under the Santa Fe

agreement, by accepting payments from Santa Fe Rich somehow violated duties

created by or related to those Gamma Group agreements and therefore Santa Fe is

entitled to disgorgement of those fees too. Where as here, a third-party to

agreements subject to arbitration (such as the SDR/Santa Fe in relation to the

Gamma Group agreements) seeks to benefit from those agreements, that third-

party is also bound by the arbitration provisions in those agreements. See, e.g., In

re FirstMerit Bank, N.A., 52 S.W.3d 749, 755-56 (Tex. 2001).

      Considering the foregoing, the trial court erred as a matter of law when it

denied the motion to compel arbitration, as it is clear that there was no evidence

that the SDR’s allegations fall outside the scope of the Legal Agreement’s

arbitration provision.

Court of the suit...styled and numbered Transatlantic Reinsurance Company, et al.
v. Gamma Group, Inc., et al.”).
      10
         See RR Vol. 3, Plaintiff’s Exhibit 9, pg. 2; RR Vol. 3, Plaintiff’s Exhibit
10, pg. 2.

                                         -21-
             d.     This Suit is Not Outside the Scope of the Arbitration
                    Provision Because of the “Capacity” of the SDR

      The SDR claims that it is not required to arbitrate because its causes of

action fall outside the scope of the arbitration provision based on the “capacity” in

which it filed suit. The SDR claimed that when filing suit as a representative of

policyholders and creditors, it is not bound by the Legal Services agreement. Each

case cited by the SDR for its proposition that it is not bound to the arbitration

provision is based on either a sui generis case interpreting provisions of the

federal Bankruptcy Code, or was vacated by the court that made it.11 In addition,

such an interpretation of the Texas Insurance Code would violate canons of

statutory construction.

      Courts should be cautious in extrapolating cases decided under provisions

of the federal Bankruptcy Code to cases involving different statutory schemes or

the common law. See, e.g., Lincoln General Ins. Co. v. U.S. Auto Ins. Services,

Inc., 809 F. Supp. 2d 582, 595 (N.D. Tex. 2011), aff’d in part, rev’d in part and

remanded, 787 F.3d 716 (5th Cir. 2015).12 Where, as here, there are well-

      11
         Janvey v. Alguire, 628 F.3d 164 (5th Cir. 2010), opinion withdrawn and
substitute opinion issued, 647 F.3d 585 (5th Cir. 2011).
      12
        “None of the cases Lincoln General cites applies Texas law. Even if they
did, bankruptcy is a unique situation from the instant case—bankruptcy courts
often consider greater equitable and public policy concerns. See, e.g., Sun Life Ins.

                                         -22-
developed bodies of law concerning receivers and arbitration, there is no need to

attempt to shoe-horn Bankruptcy Code cases into non-bankruptcy jurisprudence.

As for the other opinion cited by the SDR – indeed it was the primary case on this

issue the SDR cited below – its withdrawal by the Fifth Circuit means that it has

no precedential value whatsoever. Santamorena v. Georgia Military College, 147
F.3d 1337, 1342 n.12 (11th Cir. 1998).13

      Instead of the various vacated and Bankruptcy Code opinions cited by the

SDR, this Court should be guided by the simple test set out by the court of appeals

in Javitch v. First Union Securities, Inc., 315 F.3d 619, 626 (6th Cir. 2003): “the

question depends on the authority granted by the appointing court and actually

exercised by the receiver.” The receiver has actually exercised its authority to

bring at least one cause of action against Rich which is wholly dependant upon the

receiver’s “capacity” being the “client,” i.e. it was brought in the shoes of Santa

Fe. Creditors and policyholders of Santa Fe (none of which are clients of Rich)



Co. of Am. v. Koszuth (In re Koszuth ), 43 B.R. 104 (Bankr. M.D.Fla.1984). The
Court is simply unconvinced that it should interpret bankruptcy courts’
examinations of other states’ common law to create a fiduciary duty under Texas
law.”
      13
        That case is also distinguishable based on the same analysis that the court
of appeals performed in Javitch v. First Union Securities, Inc., 315 F.3d 619 (6th
Cir. 2003), discussed next.

                                           -23-
have no possible legal basis to claim “breach of fiduciary duty” against Rich, and

urge the relief of fee forfeiture. See, e.g., Reagan Nat. Advertising of Austin, Inc.

v. Hazen, No. 03-05-00699-CV, 2008 WL 2938823, *2 (Tex. App. – Austin, July

29, 2008, no pet.); Daniels v. Walters, No. 03-03-00375-CV, 2004 WL 741672, *3

(Tex. App. – Austin, April 8, 2004, pet. denied). Since at least one claim (indeed

the one seeking the most draconian relief) is brought solely in the shoes of Santa

Fe, and its factual underpinnings are intertwined with all of the causes of action

pled, under well-established arbitration law the entire case is subject to arbitration.

See, e.g., In re Sun Communications, Inc., 86 S.W.3d 313, 318 (Tex. App. –

Austin 2002, no pet.); Vireo, P.L.L.C. v. Cates, 953 S.W.2d 489, 494 (Tex. App. –

Austin 1997, pet. denied), citing Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d
266, 271 (Tex. 1992).

      In addition, the Legislature knows that receivers can act in different

capacities, and is capable of specifying the receiver’s capacity under Chapter 443

when that capacity is deemed important to the operation of the statute. For

instance, the Legislature specified that when the receiver brings an action to avoid

a transfer or a lien, it is acting in the capacity of “the insurer or a policyholder,

creditor, member, or stockholder of the insurer.” Section 443.206(a), TEX. INS.

CODE. Further, in Sections 443.154(m),(s), TEX. INS. CODE, the Legislature



                                           -24-
specified that liquidators can act in the capacities of “creditors, members,

policyholders, shareholders of the insurer, or the public.” Yet, the Legislature

chose to formulate the arbitration savings clause, contained in the same chapter of

the code, without drawing any distinctions based on capacity: “Except as to

claims against the estate, nothing in this chapter deprives a party of any

contractual right to pursue arbitration.” Section 443.005(e), TEX. INS. CODE.

      The Legislature could have formulated the savings clause differently, in the

way the SDR contends this Court should read it: “Except as to claims against the

estate where the receiver is acting in the capacity of a policyholder, creditor,

member, or stockholder of the insurer, nothing in this chapter deprives a party

of any contractual right to pursue arbitration.” Instead, the Legislature simply and

unambiguously stated in the code that “any” contractual right to arbitration is

preserved when the receiver sues, period. See, e.g., City of Houston v. Bates, 406
S.W.3d 539, 544, 546 (Tex. 2013) (a statutory term (like “any” in this case) should

be given its “plain meaning” unless that leads to absurd results, and it is presumed

(as is the case here) that “the omission of a phrase contained within similar statutes

had a purpose.”)

      The trial court’s ruling denying the motion to compel arbitration was,

therefore, legally wrong and an abuse of discretion since arbitration is required


                                         -25-
here as a matter of law, and any implied findings to the contrary were wrong and

not supported by any evidence.

                                          IV.

                              Conclusion and Prayer

      The trial court legally erred by refusing to compel the dispute between the

Santa Fe SDR and Rich to arbitration, as required by the arbitration provision of

the written legal services agreement concerning the Lincoln General litigation.

While the SDR attempted to raise defenses, they were either legally wrong and

insufficient, or not supported by any evidence.

       The SDR is considered a party to the agreement. The SDR steps into Santa

Fe’s shoes as party to the agreement by virtue of the Insurance Code, and because

it is asserting claims that only Santa Fe could assert as client, and, as already

stated, all of the facts underlying the claims only a client may assert are

inextricably intertwined with everything the SDR alleged.

      This lawsuit is also within the scope of the legal services agreement. It is

simply impossible to read the SDR’s petition as not concerning the payment by

Santa Fe of attorney’s fees to Rich.

      Rich did not “waive” his right to arbitration. There is no evidence of that at

all. Rich filed an answer of course, which included a demand for arbitration. The


                                          -26-
SDR did not even attempt to proffer evidence of prejudice. As for the SDR’s

claim that its jury trial rights would be infringed if it arbitrated, any such rights are

waived by entering into a contract to arbitrate. The SDR assertions that only a part

of the fees paid in the Lincoln General litigation can be subject to arbitration are

based on a wholly incorrect reading of the legal services agreement, the plain

meaning of which encompasses the Lincoln General litigation and all matters

related thereto. It is thus immaterial to the arbitration question that the Lincoln

General case was settled, dismissed and then re-filed. Similarly, the two other

engagements Rich had with Gamma Group, a Santa Fe affiliate, are immaterial to

the arbitration question. SDR’s petition concerns only fees paid by Santa Fe in the

Lincoln General litigation, and thus those other engagements are not at issue in the

suit. Furthermore, if the petition’s allegations were ignored, those other

engagement letters had the same arbitration clauses. That means the SDR on

Santa Fe’s behalf would be seeking to recover money from Rich based on those

agreements. Doing so binds the SDR to those agreements to arbitrate.

      Finally, it is again legally immaterial whether the SDR is suing on behalf of

creditors and policyholders. Whenever it is a distinction with a difference, the

Insurance Code differentiates between the possible capacities in which a receiver

can act. However, the arbitration savings clause of the Insurance Code makes no


                                          -27-
such distinctions. Instead, instead, the code provides that any otherwise valid

arbitration provisions are preserved, with no capacity-related limitations at all on

that broad language. The SDR’s argument also ignores that, as discussed above, it

is asserting claims only a client can assert based on a facts that are intertwined to

all other facts involved in this case.

       The SDR has provided no evidence of the validity of the defenses it asserted

to the otherwise valid and binding arbitration provision in the Legal Services

agreement. Because the SDR is a party to the agreement and this suit is within the

scope of the arbitration provision, the trial court erred as a matter of law. This

Court must, therefore, reverse the trial court order and render a judgment that

requires the case below between the SDR and Rich be arbitrated. Rich also seeks

all relief to which he is entitled.




                                         -28-
Respectfully submitted,

/s/ Alan B. Rich

Alan B. Rich
State Bar No. 16842350
4244 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
214.744.5100
214.744.5101 [Fax]
arich@alanrichlaw.com

COUNSEL FOR THE APPELLANT




 -29-
                            Certificate of Compliance

       This document complies with the typeface requirements of TEX. R. APP. P.
9.4(e) because it has been prepared in a conventional typeface no smaller than
14-point for text and 14-point for footnotes. This document also complies with the
word-count limitations of TEX. R. APP. P. 9.4(i), if applicable, because it contains
6828 words, excluding any parts exempted by Tex. R. App. P. 9.4(i)(1).


                                       /s/ Alan B. Rich

                                       Alan B. Rich


                               Certificate of Service

      The undersigned certifies that on July 30, 2015 a copy of this brief were
served on the Attorneys for the Appellee through the court’s electronic filing
system as follows:

Fuller Law Group
Christopher Fuller
State Bar No. 07515500
4612 Ridge Oak Drive
Austin, Texas 78731
Telephone: (512) 470-9544
Email: cfuller@fullerlaw.org


                                       /s/ Alan B. Rich

                                       Alan B. Rich




                                        -xi-
                                  APPENDIX
Tab A – Trial Court’s Order

Tab B – Legal Services Contract

Tab C – 9 U.S.C. §1, et seq.

Tab D – 171.001, et seq.

Tab E – 443.005, TEX. INS. CODE




                                     -xii-
APPENDIX TAB A
                                            DC                  BK15181 PG472




                                     CAUSE NO. D-1-GN-15-000799

CANTILO & BENNETT, L.L.P.,                                  §
SPECIAL DEPUTY RECEIVER OF                                  §
SANTA FE AUTO INSURANCE                                     §
COMPANY, INC.,                                              §
     Plaintiff,                                             §
                                                            §
v.                                                          §               TRAVIS COUNTY, TEXAS
                                                            §
BAILEY, CROWE, KUGLER & ARNOLD,                             §
L.L.P., FIKJA BAILEY, CROWE &                               §
KUGLER, L.L.P., ALAN RICH,                                  §
JAMES DOUGLAS MAXWELL,                                      §
JAMES THORNTON MAXWELL,                                     §
U.S.AUTO INSURANCE SERVICES, INC.,                          §
GAMMA GROUP, INC., ALPHA                                    §
PARTNERS, LTD., CSI AGENCY                                  §
SERVICES, INC., AND FROST BANK,                             §
        Defendants.                                         §                98 111 JUDICIAL DISTRJCT


                          ORDER DENYING
      DEFENDANT ALAN RICH'S MOTION TO COMPEL ARBITRATION AND
                        PLEA IN ABATEMENT


TO THE HONORABLE JUDGE OF SAID COURT:

         On June 22, 2015 the Court called for hearing Defendant Alan Rich's Motion to Compel

Arbitration and Plea in Abatement (the "Motion") and, Plaintiff, CANTILO & BENNETI, L.L.P.,

Special Deputy Receiver of Santa Fe Auto Insurance Company (the "SDR" and "Santa Fe"),

Response in Opposition or, Alternatively, Motion to Sever Only Arbitrable Claims. Plaintiff and

Rich appeared by and through their counsel of record. The Court finds that it has jurisdiction over

the parties and issues herein.

       After reviewing Defendant Alan Rich's Motion to Compel Arbitration and Plea in

Abatement, the response, the briefs, the evidence, the pleadings and the arguments of counsel , the

Court rules as follows:


                                 1111111111111111111111111111111111111111111111111111111
                                 004095197
                                                                                                        183
                                       DC            BK15181 PG473




       IT IS ORDERED, ADJUDGED AND DECREED that

            1. Defendant Alan Rich's Motion to Compel Arbitration and Plea in Abatement is

               DENIED.

            2. This Order constitutes a final order fully resolving all issues relating to the Motion


Signed on    JW\Q... ?./] 1 7_p 15



AGREED AS TO FORM ONLY

By:   -:2,.,-,gz_~
Via'fusimile: (512)    4'7:5382
Via Email: dboyce@w-g.com
David P. Boyce
WRIGHT & GREENHILL, P.C.
221 West 61h Street, Suite 1800
Austin, Texas 78701
Attorney for Defendant Alan Rich




                                                                                                        184
APPENDIX TAB B
08/11/2008   15:14       9722398512                                                                     PAGE   02/06




                                              ALAN 8 .. RICH
                                                Atu)rns,y and Cormselor
                                                  One Main Place
                                       1201 Main Street, Suite 1910, LB 201
                                            Dallas. Texas 75202 ..3909

       Board Certified, Ciw Appellate Law                                        TE:lephon~:   214.532.4437
       Texas Board of Legal Specialization                                              Fa."it 214.749.0325
       Abo AdmitUd in the State oflltinQi!l                               E~Mail:   arich@alanrlchlaw.com

                                                  August 6. 2008
       Gannna Groupt Inc.
       Attn: James D. Maxwell
       13702 Gamma Road
       Fanne:rs Branch, TX

       Santa Fe Auto Insurance Company
       Attn: James D. Maxwell
       13702 Gamma Road
       Farmers Bmnch1 TX

       CSi Agency Services, Inc.
       Attn: James T. Maxwell
       13702 Gamma Road
       Fanners Branch~ TX
       Alpha Partners, Ltd
       Attn: James T. Maxwell
       13 702 Gamma Road
       Fanners Branch, TX

       Mr. James D. Maxwell
       13702 Gamma RQad
       Farmers Branoh, TX

       Mr. James T. Maxwell
       13702 Gamma Road
       Farmers Branch) TX

              Re:      Engagement as counsel it'! Lincoln Generalln.mrance Company 11. U.S. Auto
                       Insurance Service$, Inc., et al. No. 3;07-CV-1985-B
                                                       1



       Dear Messrs. Maxwell:

               I am. pleased to confirm my availability to provide Jegal representation to Gall11l1a Group,
       Inc. ("Gamma''· Sante Fe Auto lnsunmce Company ("SFN), CSi Agency Services, Inc. (''CSP'),
       Alpha Partners, Ltd. (''Alpha~~, as well as both of you individually (Gamma, SFA, CSi; Alpha,




                                                                                                                       30
08/11/2008   15:14      9722398512                                                                       PAGE   03/06




        Gamma Group, Inc., et al.
       August 6~ 2008
        Page 2of5


       and both of you individually are referred to as ..you") with respect to the above styled and
       numbered cause of action suit (hereinafter "the Lawsuit"). The purp<>se of this letter is to
       establish our agreement with regard. to the nature and $cope of my retention and to provide to you
       a summary of your obligations in connection with my retention.

               For all purposes of this retentiooJ and otherwise, the clients shall be Gamma, SPA, CSi,
       Alpha.. James T. and James D. Maxwell. All duties and responsibilities created and imposed by
       this Agreement shall be owed only to you, and not to any other officer, agent, partnership, other
       corporatio~ trustee, employee, or third party as individuals, unless expressly otherwise agreed,
       and then only after full and accurate disclosure as needed to the court and other necessary parties.

              With your assistance, I will prepare and file with the appropriate Court all necessary and
       appropriate documents req_ub:ed to defend the Lawsuit, and I will appear at trial, all hearings,
       proceedings or other meetings where your attorney is required to or should appear. I will also
       keep you advised as to all events that take place or that I ru1ticipate taking place concerning the
       Lawsuit

                My representation of you in this matter is limited solely to the defense of the Lawsuit and
       proceedings directly related thereto, to the extent needed. I am not representing any of you for aU
       purposes or as general counsel. Further, I am not qualified to give advice an non-legaltnatters
       such as accounting matters> investment prospects or other business advice1 and I suggest you
       obtain professionals in those fields if you wish advice in those areas. 1will perform the legal
       services called for under this engagement, respond promptly to your inqtJiries and
       communications, and keep you infonned of the status of your matters. It will be your
       responsibility to keep me apprh::ed of the facts pertinent to my representation. review and
       comment to me concerning docwnents I prepare in the course of the engagement, and timely
       make payments required by this Agreement. Further, I remind you that litigation is by its nature
       uncertain and I have made no representation to you that you will ptevaU in this matter or that any
       particular result will be achieved. I will at aU times act on your behalf to the best of :my ability;
       rememberl however. that any advice concerning the outcome of your. legal matters are
       expressions of my best proressional judgment, but they are not guarantees. Such advice is
       necessarily limited by my knowledge of the facts and is based upon the state of the law at the
       time it is expressed.

              My fees will be based on my billing rate, which in tbis matter will be $425.00 per hour.
       My mte is subject to change~ an.d if a change is contemplated, I "rill discuss that with you in
       advance, I bill in quarter·hour increments. My invoices will also include charges for costs .and
       expenses which will be reimbursed by you at tbeir actual cost to me. Such costs and expenses
       will include. among others, 1;harges fur messenger services, air oouriers, word processing
       services, secretarial overtime~ photocopying, court fees, travel expenses, postage, long distance




                                                                                                                        31
08/11/2008   15:14      9722398512                                                                         PAGE   64/06




       Gamma Grotlp, Inc., eta/,
       August 6) 2008
        Page 3 ofS

       telephone, computerized legal research facilities. investigative seat:ches, and other charges
       customarily invoiced by law firms in addition to fees for legal services. In the event
       extraordinary or significant expenses are incurred,. such as transcript costs, you agree that you
       will pay those expenses directly or will promptly reimburse us sepamtely from our nonnal
       invoice procedure.

               l will not require a retainer froltl you at this time. However, you agree that if my invoices
       are not paid in a timely manner, a retainer will be provided upon. requ~st.

               I will bill you monthly, usually o:n. the first business day of the month, and provide
       detailed billing statements setting forth the services perfonned and the time spent. Expenses will
       also be detailed by category. Unless you believe that there is an inaccuracy in the billing, I will
       presume that you are satisfied with the bill and will expect to be paid within seven busineS$ days
       of receipt of my bill.

                You agree to notify me in wrltfug if you dispute any billing entty or computation. If you
       fail to do so within thirty {30) days after the date of a statement, all entries shall be deemed by
       both you and I to be fair and correct. If you disagree with the am01.mt of my fee, please take 1.1p
       the rnatteJ: with me as soon as you can. Typically, such disagreements are resolved to the
       satisfaction of both sides with little inconvenience or fo.tmality. In the event of a fee dispute
       wbi.ch is not readily resolved, you have the tight to request arbitration under supervision of the
       state or local bar assodations for the jurisdictions in which we practice, and I agree to participate
       fully in that process. Any dispute regarding payment shall be submitted to arbitration.

              Although the interests of Gamma, SF A, Alpha, CSi and both of you individually within
       the scope of this representation do not appear to presently conflict, the possibility of conflicts of
       interest always e;Jtists when l am retained by multiple clients. If .such a conflict does arise, I may
       be required to withdraw from representing you in this matter. Additionally, you should be aware
       that communications to me either of you in the scope ofthis representation will not be subject to
       attomey~client privilege vis-a-vis the other company.


                Gamma, SPA, Alpha and CSi, as well as botll of you individually, may have numerous
       affiliates. You have agreed fuat my representation of you in. this matter does not give rise to an
       attorney-client relationship between me and any of your affiliates. You also have agreed that
       during the course of my representation of you Twill not be give.n any confidential information
       regarding: any ofyour affiliates.

               I represent other companies and individuals. It is possible that during the time that I am
       representing you some of my present or future clients will have disputes with you. You agree
       that I may continue to represent or may undertake in the future to represent existing or new




                                                                                                                          32
08/11/2008   15:14      9722398512                                                                       PAGE   05/06




       Gamma Group, Inc., et al.
       August 6, 2008
       Page 4of5


       clients in any mattex that is not substantially related to our work for you even if the interests of
       sucb clients in those other matters are directly adverse to you. I llgl"OO, however, that your
       prospective consent to conflicting representation contained in the preceding sentence shall not
       apply in any instance where, as a result of m.y representation of you, I have obta~ned proprietary
       or other confidential infonnation of a nonpublic nature, that, if known to auch other client, could
       be used in any such other matter by such client to your material disadvantage. I will, in the
       future~ perfonn conflicts checks when you retain me for other matters and will advise you of any
       conflicts I discover that would preclude my representation of you.

               You may tenninate my representation at any time, with or vvi.t.hout cause, by notifying me.
       If such tennination occu:J:5) your papers and property will be returned to you pr.omptly upon
       receipt of payment for outstanding fees and costs. My own files pertaining to the case will be
       retained. Your temJh:tation of my services will not affect your responsibility for payment of legal
       services rendered and out~of-pocket costs incurred before termination and in connection wtth an
       orderly transition ofthe matter.
               1 run subject to the codes of professional responsibility for the jurisdictions in which I
       practice, which list several. types of conduct or circumstances that require or allow me to
       withdraw from representing a client. including for example: nonpayment of fees or costs,
       misrepresentation or failure to disclose material facts, action contrary to our advice, and conflict
       ofintere$t with another client. I tzyto identify in advance and discuss wi:th my client any
       situatiou ·which may lead to my withdrawal and if withdrawal ever becomes necessary I
       immediately give the client written notice of my withdrawat

              I trust that this Agreement is not unduly complicated. From my experience, legal matters
       are complicated by nature. The purpose of this agreement is to set forth the essential terms and
       conditions of employment in writingt so that both parties have a full understanding. lfany of the
       above is not clear, please advise me in writing.

              If the foregoing is an accurate statement of our agreement~ please indicate in the
       appropriate place below and return this letter to me.

                                                           Very 1ruly yours,




       ABR!hs




                                                                                                                        33
                        9722398512              PAGE   05/05
08/11/2008   15:14




       Gamma Group, Inc., et al.
       August 6, 2008
       Page 5 of5


       AQREED:




              Sante Fe Auto Insurance Company


       By:



              CSi Agency Services, Inc.


       By;~
               ts Pres1dent

              Alpha Partners, Ltd.




                                                               34
APPENDIX TAB C
§ 1. “Maritime transactions” and “commerce” defined; exceptions to..., 9 USCA § 1




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                       9 U.S.C.A. § 1

                  § 1. “Maritime transactions” and “commerce” defined; exceptions to operation of title

                                                        Currentness


“Maritime transactions”, as herein defined, means charter parties, bills of lading of water carriers, agreements relating to
wharfage, supplies furnished vessels or repairs to vessels, collisions, or any other matters in foreign commerce which, if the
subject of controversy, would be embraced within admiralty jurisdiction; “commerce”, as herein defined, means commerce
among the several States or with foreign nations, or in any Territory of the United States or in the District of Columbia, or
between any such Territory and another, or between any such Territory and any State or foreign nation, or between the District
of Columbia and any State or Territory or foreign nation, but nothing herein contained shall apply to contracts of employment
of seamen, railroad employees, or any other class of workers engaged in foreign or interstate commerce.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 670.)



Notes of Decisions (248)

9 U.S.C.A. § 1, 9 USCA § 1
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 2. Validity, irrevocability, and enforcement of agreements to arbitrate, 9 USCA § 2




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                          9 U.S.C.A. § 2

                         § 2. Validity, irrevocability, and enforcement of agreements to arbitrate

                                                          Currentness


A written provision in any maritime transaction or a contract evidencing a transaction involving commerce to settle by arbitration
a controversy thereafter arising out of such contract or transaction, or the refusal to perform the whole or any part thereof, or an
agreement in writing to submit to arbitration an existing controversy arising out of such a contract, transaction, or refusal, shall
be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 670.)



Notes of Decisions (3042)

9 U.S.C.A. § 2, 9 USCA § 2
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 3. Stay of proceedings where issue therein referable to arbitration, 9 USCA § 3




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                         9 U.S.C.A. § 3

                           § 3. Stay of proceedings where issue therein referable to arbitration

                                                          Currentness


If any suit or proceeding be brought in any of the courts of the United States upon any issue referable to arbitration under an
agreement in writing for such arbitration, the court in which such suit is pending, upon being satisfied that the issue involved
in such suit or proceeding is referable to arbitration under such an agreement, shall on application of one of the parties stay the
trial of the action until such arbitration has been had in accordance with the terms of the agreement, providing the applicant for
the stay is not in default in proceeding with such arbitration.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 670.)



Notes of Decisions (816)

9 U.S.C.A. § 3, 9 USCA § 3
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 4. Failure to arbitrate under agreement; petition to United States..., 9 USCA § 4




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                          9 U.S.C.A. § 4

             § 4. Failure to arbitrate under agreement; petition to United States court having jurisdiction
                for order to compel arbitration; notice and service thereof; hearing and determination

                                                           Currentness


A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration may
petition any United States district court which, save for such agreement, would have jurisdiction under Title 28, in a civil action
or in admiralty of the subject matter of a suit arising out of the controversy between the parties, for an order directing that such
arbitration proceed in the manner provided for in such agreement. Five days' notice in writing of such application shall be served
upon the party in default. Service thereof shall be made in the manner provided by the Federal Rules of Civil Procedure. The
court shall hear the parties, and upon being satisfied that the making of the agreement for arbitration or the failure to comply
therewith is not in issue, the court shall make an order directing the parties to proceed to arbitration in accordance with the
terms of the agreement. The hearing and proceedings, under such agreement, shall be within the district in which the petition
for an order directing such arbitration is filed. If the making of the arbitration agreement or the failure, neglect, or refusal to
perform the same be in issue, the court shall proceed summarily to the trial thereof. If no jury trial be demanded by the party
alleged to be in default, or if the matter in dispute is within admiralty jurisdiction, the court shall hear and determine such issue.
Where such an issue is raised, the party alleged to be in default may, except in cases of admiralty, on or before the return day
of the notice of application, demand a jury trial of such issue, and upon such demand the court shall make an order referring
the issue or issues to a jury in the manner provided by the Federal Rules of Civil Procedure, or may specially call a jury for
that purpose. If the jury find that no agreement in writing for arbitration was made or that there is no default in proceeding
thereunder, the proceeding shall be dismissed. If the jury find that an agreement for arbitration was made in writing and that
there is a default in proceeding thereunder, the court shall make an order summarily directing the parties to proceed with the
arbitration in accordance with the terms thereof.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 671; Sept. 3, 1954, c. 1263, § 19, 68 Stat. 1233.)



Notes of Decisions (1150)

9 U.S.C.A. § 4, 9 USCA § 4
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
§ 5. Appointment of arbitrators or umpire, 9 USCA § 5




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                         9 U.S.C.A. § 5

                                          § 5. Appointment of arbitrators or umpire

                                                          Currentness


If in the agreement provision be made for a method of naming or appointing an arbitrator or arbitrators or an umpire, such
method shall be followed; but if no method be provided therein, or if a method be provided and any party thereto shall fail to
avail himself of such method, or if for any other reason there shall be a lapse in the naming of an arbitrator or arbitrators or
umpire, or in filling a vacancy, then upon the application of either party to the controversy the court shall designate and appoint
an arbitrator or arbitrators or umpire, as the case may require, who shall act under the said agreement with the same force and
effect as if he or they had been specifically named therein; and unless otherwise provided in the agreement the arbitration shall
be by a single arbitrator.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 671.)



Notes of Decisions (104)

9 U.S.C.A. § 5, 9 USCA § 5
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 6. Application heard as motion, 9 USCA § 6




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                     9 U.S.C.A. § 6

                                           § 6. Application heard as motion

                                                      Currentness


Any application to the court hereunder shall be made and heard in the manner provided by law for the making and hearing of
motions, except as otherwise herein expressly provided.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 671.)



Notes of Decisions (15)

9 U.S.C.A. § 6, 9 USCA § 6
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               1
§ 7. Witnesses before arbitrators; fees; compelling attendance, 9 USCA § 7




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                        9 U.S.C.A. § 7

                             § 7. Witnesses before arbitrators; fees; compelling attendance

                                                         Currentness


The arbitrators selected either as prescribed in this title or otherwise, or a majority of them, may summon in writing any person
to attend before them or any of them as a witness and in a proper case to bring with him or them any book, record, document,
or paper which may be deemed material as evidence in the case. The fees for such attendance shall be the same as the fees of
witnesses before masters of the United States courts. Said summons shall issue in the name of the arbitrator or arbitrators, or
a majority of them, and shall be signed by the arbitrators, or a majority of them, and shall be directed to the said person and
shall be served in the same manner as subpoenas to appear and testify before the court; if any person or persons so summoned
to testify shall refuse or neglect to obey said summons, upon petition the United States district court for the district in which
such arbitrators, or a majority of them, are sitting may compel the attendance of such person or persons before said arbitrator
or arbitrators, or punish said person or persons for contempt in the same manner provided by law for securing the attendance
of witnesses or their punishment for neglect or refusal to attend in the courts of the United States.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 672; Oct. 31, 1951, c. 655, § 14, 65 Stat. 715.)



Notes of Decisions (48)

9 U.S.C.A. § 7, 9 USCA § 7
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
§ 8. Proceedings begun by libel in admiralty and seizure of vessel or property, 9 USCA § 8




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                         9 U.S.C.A. § 8

                     § 8. Proceedings begun by libel in admiralty and seizure of vessel or property

                                                          Currentness


If the basis of jurisdiction be a cause of action otherwise justiciable in admiralty, then, notwithstanding anything herein to the
contrary, the party claiming to be aggrieved may begin his proceeding hereunder by libel and seizure of the vessel or other
property of the other party according to the usual course of admiralty proceedings, and the court shall then have jurisdiction to
direct the parties to proceed with the arbitration and shall retain jurisdiction to enter its decree upon the award.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 672.)



Notes of Decisions (65)

9 U.S.C.A. § 8, 9 USCA § 8
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 9. Award of arbitrators; confirmation; jurisdiction; procedure, 9 USCA § 9




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                          9 U.S.C.A. § 9

                             § 9. Award of arbitrators; confirmation; jurisdiction; procedure

                                                           Currentness


If the parties in their agreement have agreed that a judgment of the court shall be entered upon the award made pursuant to the
arbitration, and shall specify the court, then at any time within one year after the award is made any party to the arbitration may
apply to the court so specified for an order confirming the award, and thereupon the court must grant such an order unless the
award is vacated, modified, or corrected as prescribed in sections 10 and 11 of this title. If no court is specified in the agreement
of the parties, then such application may be made to the United States court in and for the district within which such award was
made. Notice of the application shall be served upon the adverse party, and thereupon the court shall have jurisdiction of such
party as though he had appeared generally in the proceeding. If the adverse party is a resident of the district within which the
award was made, such service shall be made upon the adverse party or his attorney as prescribed by law for service of notice
of motion in an action in the same court. If the adverse party shall be a nonresident, then the notice of the application shall be
served by the marshal of any district within which the adverse party may be found in like manner as other process of the court.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 672.)



Notes of Decisions (442)

9 U.S.C.A. § 9, 9 USCA § 9
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
§ 10. Same; vacation; grounds; rehearing, 9 USCA § 10




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                        9 U.S.C.A. § 10

                                         § 10. Same; vacation; grounds; rehearing

                                                    Effective: May 7, 2002
                                                         Currentness


(a) In any of the following cases the United States court in and for the district wherein the award was made may make an order
vacating the award upon the application of any party to the arbitration--


  (1) where the award was procured by corruption, fraud, or undue means;


  (2) where there was evident partiality or corruption in the arbitrators, or either of them;


  (3) where the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in
  refusing to hear evidence pertinent and material to the controversy; or of any other misbehavior by which the rights of any
  party have been prejudiced; or


  (4) where the arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and definite award
  upon the subject matter submitted was not made.


(b) If an award is vacated and the time within which the agreement required the award to be made has not expired, the court
may, in its discretion, direct a rehearing by the arbitrators.


(c) The United States district court for the district wherein an award was made that was issued pursuant to section 580 of title 5
may make an order vacating the award upon the application of a person, other than a party to the arbitration, who is adversely
affected or aggrieved by the award, if the use of arbitration or the award is clearly inconsistent with the factors set forth in
section 572 of title 5.

CREDIT(S)
  (July 30, 1947, c. 392, 61 Stat. 672; Nov. 15, 1990, Pub.L. 101-552, § 5, 104 Stat. 2745; Aug. 26, 1992, Pub.L. 102-354, §
5(b)(4), 106 Stat. 946; May 7, 2002, Pub.L. 107-169, § 1, 116 Stat. 132.)



Notes of Decisions (1553)

9 U.S.C.A. § 10, 9 USCA § 10
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 11. Same; modification or correction; grounds; order, 9 USCA § 11




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                       9 U.S.C.A. § 11

                                 § 11. Same; modification or correction; grounds; order

                                                        Currentness


In either of the following cases the United States court in and for the district wherein the award was made may make an order
modifying or correcting the award upon the application of any party to the arbitration--


(a) Where there was an evident material miscalculation of figures or an evident material mistake in the description of any
person, thing, or property referred to in the award.


(b) Where the arbitrators have awarded upon a matter not submitted to them, unless it is a matter not affecting the merits of
the decision upon the matter submitted.


(c) Where the award is imperfect in matter of form not affecting the merits of the controversy.

The order may modify and correct the award, so as to effect the intent thereof and promote justice between the parties.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 673.)



Notes of Decisions (83)

9 U.S.C.A. § 11, 9 USCA § 11
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
§ 12. Notice of motions to vacate or modify; service; stay of proceedings, 9 USCA § 12




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                         9 U.S.C.A. § 12

                        § 12. Notice of motions to vacate or modify; service; stay of proceedings

                                                          Currentness


Notice of a motion to vacate, modify, or correct an award must be served upon the adverse party or his attorney within three
months after the award is filed or delivered. If the adverse party is a resident of the district within which the award was made,
such service shall be made upon the adverse party or his attorney as prescribed by law for service of notice of motion in an action
in the same court. If the adverse party shall be a nonresident then the notice of the application shall be served by the marshal of
any district within which the adverse party may be found in like manner as other process of the court. For the purposes of the
motion any judge who might make an order to stay the proceedings in an action brought in the same court may make an order,
to be served with the notice of motion, staying the proceedings of the adverse party to enforce the award.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 673.)



Notes of Decisions (92)

9 U.S.C.A. § 12, 9 USCA § 12
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 13. Papers filed with order on motions; judgment; docketing; force..., 9 USCA § 13




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                        9 U.S.C.A. § 13

            § 13. Papers filed with order on motions; judgment; docketing; force and effect; enforcement

                                                         Currentness


The party moving for an order confirming, modifying, or correcting an award shall, at the time such order is filed with the clerk
for the entry of judgment thereon, also file the following papers with the clerk:


(a) The agreement; the selection or appointment, if any, of an additional arbitrator or umpire; and each written extension of
the time, if any, within which to make the award.


(b) The award.


(c) Each notice, affidavit, or other paper used upon an application to confirm, modify, or correct the award, and a copy of each
order of the court upon such an application.

The judgment shall be docketed as if it was rendered in an action.

The judgment so entered shall have the same force and effect, in all respects, as, and be subject to all the provisions of law
relating to, a judgment in an action; and it may be enforced as if it had been rendered in an action in the court in which it is
entered.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 673.)



Notes of Decisions (16)

9 U.S.C.A. § 13, 9 USCA § 13
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
§ 14. Contracts not affected, 9 USCA § 14




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                        9 U.S.C.A. § 14

                                                 § 14. Contracts not affected

                                                          Currentness


This title shall not apply to contracts made prior to January 1, 1926.

CREDIT(S)
 (July 30, 1947, c. 392, 61 Stat. 674.)



Notes of Decisions (2)

9 U.S.C.A. § 14, 9 USCA § 14
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 15. Inapplicability of the Act of State doctrine, 9 USCA § 15




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                      9 U.S.C.A. § 15

                                    § 15. Inapplicability of the Act of State doctrine

                                                       Currentness


Enforcement of arbitral agreements, confirmation of arbitral awards, and execution upon judgments based on orders confirming
such awards shall not be refused on the basis of the Act of State doctrine.

CREDIT(S)
 (Added Pub.L. 100-669, § 1, Nov. 16, 1988, 102 Stat. 3969.)



Notes of Decisions (1)

9 U.S.C.A. § 15, 9 USCA § 15
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 16. Appeals, 9 USCA § 16




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                           9 U.S.C.A. § 16

                                                            § 16. Appeals

                                                             Currentness


(a) An appeal may be taken from--


  (1) an order--


     (A) refusing a stay of any action under section 3 of this title,


     (B) denying a petition under section 4 of this title to order arbitration to proceed,


     (C) denying an application under section 206 of this title to compel arbitration,


     (D) confirming or denying confirmation of an award or partial award, or


     (E) modifying, correcting, or vacating an award;


  (2) an interlocutory order granting, continuing, or modifying an injunction against an arbitration that is subject to this title; or


  (3) a final decision with respect to an arbitration that is subject to this title.


(b) Except as otherwise provided in section 1292(b) of title 28, an appeal may not be taken from an interlocutory order--


  (1) granting a stay of any action under section 3 of this title;


  (2) directing arbitration to proceed under section 4 of this title;


  (3) compelling arbitration under section 206 of this title; or


  (4) refusing to enjoin an arbitration that is subject to this title.

CREDIT(S)


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                1
§ 16. Appeals, 9 USCA § 16


  (Added Pub.L. 100-702, Title X, § 1019(a), Nov. 19, 1988, 102 Stat. 4670, § 15; renumbered Pub.L. 101-650, Title III, §
325(a)(1), Dec. 1, 1990, Stat. 5120.)



Notes of Decisions (183)

9 U.S.C.A. § 16, 9 USCA § 16
Current through P.L. 114-25 approved 6-15-2015

End of Document                                                © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               2
APPENDIX TAB D
§ 171.001. Arbitration Agreements Valid, TX CIV PRAC & REM § 171.001




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter A. General Provisions (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.001

                                          § 171.001. Arbitration Agreements Valid

                                                          Currentness


(a) A written agreement to arbitrate is valid and enforceable if the agreement is to arbitrate a controversy that:


  (1) exists at the time of the agreement; or


  (2) arises between the parties after the date of the agreement.


(b) A party may revoke the agreement only on a ground that exists at law or in equity for the revocation of a contract.


Credits
Amended by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (636)

V. T. C. A., Civil Practice & Remedies Code § 171.001, TX CIV PRAC & REM § 171.001
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 171.002. Scope of Chapter, TX CIV PRAC & REM § 171.002




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter A. General Provisions (Refs & Annos)

                                      V.T.C.A., Civil Practice & Remedies Code § 171.002

                                                 § 171.002. Scope of Chapter

                                                          Currentness


(a) This chapter does not apply to:


  (1) a collective bargaining agreement between an employer and a labor union;


  (2) an agreement for the acquisition by one or more individuals of property, services, money, or credit in which the total
  consideration to be furnished by the individual is not more than $50,000, except as provided by Subsection (b);


  (3) a claim for personal injury, except as provided by Subsection (c);


  (4) a claim for workers' compensation benefits; or


  (5) an agreement made before January 1, 1966.


(b) An agreement described by Subsection (a)(2) is subject to this chapter if:


  (1) the parties to the agreement agree in writing to arbitrate; and


  (2) the agreement is signed by each party and each party's attorney.


(c) A claim described by Subsection (a)(3) is subject to this chapter if:


  (1) each party to the claim, on the advice of counsel, agrees in writing to arbitrate; and


  (2) the agreement is signed by each party and each party's attorney.


Credits
Amended by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                       1
§ 171.002. Scope of Chapter, TX CIV PRAC & REM § 171.002




Notes of Decisions (47)

V. T. C. A., Civil Practice & Remedies Code § 171.002, TX CIV PRAC & REM § 171.002
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                2
§ 171.003. Uniform Interpretation, TX CIV PRAC & REM § 171.003




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter A. General Provisions (Refs & Annos)

                                  V.T.C.A., Civil Practice & Remedies Code § 171.003

                                           § 171.003. Uniform Interpretation

                                                       Currentness


This chapter shall be construed to effect its purpose and make uniform the construction of other states' law applicable to an
arbitration.


Credits
Amended by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (3)

V. T. C. A., Civil Practice & Remedies Code § 171.003, TX CIV PRAC & REM § 171.003
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                1
§§ 171.004 to 171.020. Deleted by Acts 1997, 75th Leg.,..., TX CIV PRAC & REM...




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter A. General Provisions (Refs & Annos)

                                  V.T.C.A., Civil Practice & Remedies Code § 171.004

               §§ 171.004 to 171.020. Deleted by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997

                                                      Currentness



V. T. C. A., Civil Practice & Remedies Code § 171.004, TX CIV PRAC & REM § 171.004
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                1
§ 171.021. Proceeding to Compel Arbitration, TX CIV PRAC & REM § 171.021




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter B. Proceedings to Compel or Stay Arbitrations (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.021

                                        § 171.021. Proceeding to Compel Arbitration

                                                          Currentness


(a) A court shall order the parties to arbitrate on application of a party showing:


  (1) an agreement to arbitrate; and


  (2) the opposing party's refusal to arbitrate.


(b) If a party opposing an application made under Subsection (a) denies the existence of the agreement, the court shall summarily
determine that issue. The court shall order the arbitration if it finds for the party that made the application. If the court does
not find for that party, the court shall deny the application.


(c) An order compelling arbitration must include a stay of any proceeding subject to Section 171.025.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (161)

V. T. C. A., Civil Practice & Remedies Code § 171.021, TX CIV PRAC & REM § 171.021
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
§ 171.022. Unconscionable Agreements Unenforceable, TX CIV PRAC & REM § 171.022




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter B. Proceedings to Compel or Stay Arbitrations (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.022

                                 § 171.022. Unconscionable Agreements Unenforceable

                                                        Currentness


A court may not enforce an agreement to arbitrate if the court finds the agreement was unconscionable at the time the agreement
was made.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (22)

V. T. C. A., Civil Practice & Remedies Code § 171.022, TX CIV PRAC & REM § 171.022
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 171.023. Proceeding to Stay Arbitration, TX CIV PRAC & REM § 171.023




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter B. Proceedings to Compel or Stay Arbitrations (Refs & Annos)

                                     V.T.C.A., Civil Practice & Remedies Code § 171.023

                                           § 171.023. Proceeding to Stay Arbitration

                                                            Currentness


(a) A court may stay an arbitration commenced or threatened on application and a showing that there is not an agreement to
arbitrate.


(b) If there is a substantial bona fide dispute as to whether an agreement to arbitrate exists, the court shall try the issue promptly
and summarily.


(c) The court shall stay the arbitration if the court finds for the party moving for the stay. If the court finds for the party opposing
the stay, the court shall order the parties to arbitrate.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (20)

V. T. C. A., Civil Practice & Remedies Code § 171.023, TX CIV PRAC & REM § 171.023
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                        © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
§ 171.024. Place for Making Application, TX CIV PRAC & REM § 171.024




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter B. Proceedings to Compel or Stay Arbitrations (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.024

                                           § 171.024. Place for Making Application

                                                          Currentness


(a) If there is a proceeding pending in a court involving an issue referable to arbitration under an alleged agreement to arbitrate,
a party may make an application under this subchapter only in that court.


(b) If Subsection (a) does not apply, a party may make an application in any court, subject to Section 171.096.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (2)

V. T. C. A., Civil Practice & Remedies Code § 171.024, TX CIV PRAC & REM § 171.024
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 171.025. Stay of Related Proceeding, TX CIV PRAC & REM § 171.025




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter B. Proceedings to Compel or Stay Arbitrations (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.025

                                            § 171.025. Stay of Related Proceeding

                                                          Currentness


(a) The court shall stay a proceeding that involves an issue subject to arbitration if an order for arbitration or an application
for that order is made under this subchapter.


(b) The stay applies only to the issue subject to arbitration if that issue is severable from the remainder of the proceeding.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (5)

V. T. C. A., Civil Practice & Remedies Code § 171.025, TX CIV PRAC & REM § 171.025
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 171.026. Validity of Underlying Claim, TX CIV PRAC & REM § 171.026




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter B. Proceedings to Compel or Stay Arbitrations (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.026

                                          § 171.026. Validity of Underlying Claim

                                                        Currentness


A court may not refuse to order arbitration because:


  (1) the claim lacks merit or bona fides; or


  (2) the fault or ground for the claim is not shown.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (1)

V. T. C. A., Civil Practice & Remedies Code § 171.026, TX CIV PRAC & REM § 171.026
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
T. 7, Ch. 171, Subch. C, Refs & Annos, TX CIV PRAC & REM T. 7, Ch. 171, Subch....




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code
      Title 7. Alternate Methods of Dispute Resolution
         Chapter 171. General Arbitration
           Subchapter C. Arbitration

                  V.T.C.A., Civil Practice & Remedies Code T. 7, Ch. 171, Subch. C, Refs & Annos
                                                   Currentness



V. T. C. A., Civil Practice & Remedies Code T. 7, Ch. 171, Subch. C, Refs & Annos, TX CIV PRAC & REM T. 7, Ch. 171,
Subch. C, Refs & Annos
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                               © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              1
§ 171.041. Appointment of Arbitrators, TX CIV PRAC & REM § 171.041




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.041

                                           § 171.041. Appointment of Arbitrators

                                                          Currentness


(a) The method of appointment of arbitrators is as specified in the agreement to arbitrate.


(b) The court, on application of a party stating the nature of the issues to be arbitrated and the qualifications of the proposed
arbitrators, shall appoint one or more qualified arbitrators if:


  (1) the agreement to arbitrate does not specify a method of appointment;


  (2) the agreed method fails or cannot be followed; or


  (3) an appointed arbitrator fails or is unable to act and a successor has not been appointed.


(c) An arbitrator appointed under Subsection (b) has the powers of an arbitrator named in the agreement to arbitrate.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (19)

V. T. C. A., Civil Practice & Remedies Code § 171.041, TX CIV PRAC & REM § 171.041
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
§ 171.042. Majority Action by Arbitrators, TX CIV PRAC & REM § 171.042




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.042

                                         § 171.042. Majority Action by Arbitrators

                                                          Currentness


The powers of the arbitrators are exercised by a majority unless otherwise provided by the agreement to arbitrate or this chapter.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (3)

V. T. C. A., Civil Practice & Remedies Code § 171.042, TX CIV PRAC & REM § 171.042
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 171.043. Hearing Conducted by Arbitrators, TX CIV PRAC & REM § 171.043




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.043

                                        § 171.043. Hearing Conducted by Arbitrators

                                                          Currentness


(a) Unless otherwise provided by the agreement to arbitrate, all the arbitrators shall conduct the hearing. A majority of the
arbitrators may determine a question and render a final award.


(b) If, during the course of the hearing, an arbitrator ceases to act, one or more remaining arbitrators appointed to act as neutral
arbitrators may hear and determine the controversy.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (7)

V. T. C. A., Civil Practice & Remedies Code § 171.043, TX CIV PRAC & REM § 171.043
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 171.044. Time and Place of Hearing; Notice, TX CIV PRAC & REM § 171.044




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.044

                                       § 171.044. Time and Place of Hearing; Notice

                                                          Currentness


(a) Unless otherwise provided by the agreement to arbitrate, the arbitrators shall set a time and place for the hearing and notify
each party.


(b) The notice must be served not later than the fifth day before the hearing either personally or by registered or certified mail
with return receipt requested. Appearance at the hearing waives the notice.


(c) The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (6)

V. T. C. A., Civil Practice & Remedies Code § 171.044, TX CIV PRAC & REM § 171.044
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 171.045. Adjournment or Postponement, TX CIV PRAC & REM § 171.045




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                     V.T.C.A., Civil Practice & Remedies Code § 171.045

                                          § 171.045. Adjournment or Postponement

                                                        Currentness


Unless otherwise provided by the agreement to arbitrate, the arbitrators may:


  (1) adjourn the hearing as necessary; and


  (2) on request of a party and for good cause, or on their own motion, postpone the hearing to a time not later than:


     (A) the date set by the agreement for making the award; or


     (B) a later date agreed to by the parties.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (2)

V. T. C. A., Civil Practice & Remedies Code § 171.045, TX CIV PRAC & REM § 171.045
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
§ 171.046. Failure of Party to Appear, TX CIV PRAC & REM § 171.046




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.046

                                           § 171.046. Failure of Party to Appear

                                                        Currentness


Unless otherwise provided by the agreement to arbitrate, the arbitrators may hear and determine the controversy on the evidence
produced without regard to whether a party who has been notified as provided by Section 171.044 fails to appear.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.


V. T. C. A., Civil Practice & Remedies Code § 171.046, TX CIV PRAC & REM § 171.046
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 171.047. Rights of Party at Hearing, TX CIV PRAC & REM § 171.047




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.047

                                            § 171.047. Rights of Party at Hearing

                                                          Currentness


Unless otherwise provided by the agreement to arbitrate, a party at the hearing is entitled to:


  (1) be heard;


  (2) present evidence material to the controversy; and


  (3) cross-examine any witness.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (2)

V. T. C. A., Civil Practice & Remedies Code § 171.047, TX CIV PRAC & REM § 171.047
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                1
§ 171.048. Representation by Attorney; Fees, TX CIV PRAC & REM § 171.048




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.048

                                          § 171.048. Representation by Attorney; Fees

                                                          Currentness


(a) A party is entitled to representation by an attorney at a proceeding under this chapter.


(b) A waiver of the right described by Subsection (a) before the proceeding is ineffective.


(c) The arbitrators shall award attorney's fees as additional sums required to be paid under the award only if the fees are provided
for:


  (1) in the agreement to arbitrate; or


  (2) by law for a recovery in a civil action in the district court on a cause of action on which any part of the award is based.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (21)

V. T. C. A., Civil Practice & Remedies Code § 171.048, TX CIV PRAC & REM § 171.048
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 171.049. Oath, TX CIV PRAC & REM § 171.049




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                     V.T.C.A., Civil Practice & Remedies Code § 171.049

                                                         § 171.049. Oath

                                                           Currentness


The arbitrators, or an arbitrator at the direction of the arbitrators, may administer to each witness testifying before them the oath
required of a witness in a civil action pending in a district court.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (1)

V. T. C. A., Civil Practice & Remedies Code § 171.049, TX CIV PRAC & REM § 171.049
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
§ 171.050. Depositions, TX CIV PRAC & REM § 171.050




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.050

                                                  § 171.050. Depositions

                                                        Currentness


(a) The arbitrators may authorize a deposition:


  (1) for use as evidence to be taken of a witness who cannot be required by subpoena to appear before the arbitrators or who
  is unable to attend the hearing; or


  (2) for discovery or evidentiary purposes to be taken of an adverse witness.


(b) A deposition under this section shall be taken in the manner provided by law for a deposition in a civil action pending in
a district court.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (4)

V. T. C. A., Civil Practice & Remedies Code § 171.050, TX CIV PRAC & REM § 171.050
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 171.051. Subpoenas, TX CIV PRAC & REM § 171.051




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                     V.T.C.A., Civil Practice & Remedies Code § 171.051

                                                      § 171.051. Subpoenas

                                                           Currentness


(a) The arbitrators, or an arbitrator at the direction of the arbitrators, may issue a subpoena for:


  (1) attendance of a witness; or


  (2) production of books, records, documents, or other evidence.


(b) A witness required to appear by subpoena under this section may appear at the hearing before the arbitrators or at a deposition.


(c) A subpoena issued under this section shall be served in the manner provided by law for the service of a subpoena issued
in a civil action pending in a district court.


(d) Each provision of law requiring a witness to appear, produce evidence, and testify under a subpoena issued in a civil action
pending in a district court applies to a subpoena issued under this section.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (2)

V. T. C. A., Civil Practice & Remedies Code § 171.051, TX CIV PRAC & REM § 171.051
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
§ 171.052. Witness Fee, TX CIV PRAC & REM § 171.052




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.052

                                                  § 171.052. Witness Fee

                                                        Currentness


The fee for a witness attending a hearing or a deposition under this subchapter is the same as the fee for a witness in a civil
action in a district court.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.


V. T. C. A., Civil Practice & Remedies Code § 171.052, TX CIV PRAC & REM § 171.052
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 171.053. Arbitrators' Award, TX CIV PRAC & REM § 171.053




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.053

                                                § 171.053. Arbitrators' Award

                                                          Currentness


(a) The arbitrators' award must be in writing and signed by each arbitrator joining in the award.


(b) The arbitrators shall deliver a copy of the award to each party personally, by registered or certified mail, or as provided
in the agreement.


(c) The arbitrators shall make the award:


  (1) within the time established by the agreement to arbitrate; or


  (2) if a time is not established by the agreement, within the time ordered by the court on application of a party.


(d) The parties may extend the time for making the award either before or after the time expires. The extension must be in writing.


(e) A party waives the objection that an award was not made within the time required unless the party notifies the arbitrators
of the objection before the delivery of the award to that party.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (14)

V. T. C. A., Civil Practice & Remedies Code § 171.053, TX CIV PRAC & REM § 171.053
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
§ 171.054. Modification or Correction to Award, TX CIV PRAC & REM § 171.054




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                      V.T.C.A., Civil Practice & Remedies Code § 171.054

                                       § 171.054. Modification or Correction to Award

                                                        Currentness


(a) The arbitrators may modify or correct an award:


  (1) on the grounds stated in Section 171.091; or


  (2) to clarify the award.


(b) A modification or correction under Subsection (a) may be made only:


  (1) on application of a party; or


  (2) on submission to the arbitrators by a court, if an application to the court is pending under Sections 171.087, 171.088,
  171.089, and 171.091, subject to any condition ordered by the court.


(c) A party may make an application under this section not later than the 20th day after the date the award is delivered to the
applicant.


(d) An applicant shall give written notice of the application promptly to the opposing party. The notice must state that the
opposing party must serve any objection to the application not later than the 10th day after the date of notice.


(e) An award modified or corrected under this section is subject to Sections 171.087, 171.088, 171.089, 171.090, and 171.091.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (6)

V. T. C. A., Civil Practice & Remedies Code § 171.054, TX CIV PRAC & REM § 171.054
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                          1
§ 171.054. Modification or Correction to Award, TX CIV PRAC & REM § 171.054




End of Document                                            © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           2
§ 171.055. Arbitrator's Fees and Expenses, TX CIV PRAC & REM § 171.055




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter C. Arbitration (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.055

                                        § 171.055. Arbitrator's Fees and Expenses

                                                        Currentness


Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, with other expenses incurred in
conducting the arbitration, shall be paid as provided in the award.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.


V. T. C. A., Civil Practice & Remedies Code § 171.055, TX CIV PRAC & REM § 171.055
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
T. 7, Ch. 171, Subch. D, Refs & Annos, TX CIV PRAC & REM T. 7, Ch. 171, Subch....




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code
      Title 7. Alternate Methods of Dispute Resolution
         Chapter 171. General Arbitration
           Subchapter D. Court Proceedings

                  V.T.C.A., Civil Practice & Remedies Code T. 7, Ch. 171, Subch. D, Refs & Annos
                                                   Currentness



V. T. C. A., Civil Practice & Remedies Code T. 7, Ch. 171, Subch. D, Refs & Annos, TX CIV PRAC & REM T. 7, Ch. 171,
Subch. D, Refs & Annos
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                               © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              1
§ 171.081. Jurisdiction, TX CIV PRAC & REM § 171.081




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.081

                                                  § 171.081. Jurisdiction

                                                        Currentness


The making of an agreement described by Section 171.001 that provides for or authorizes an arbitration in this state and to
which that section applies confers jurisdiction on the court to enforce the agreement and to render judgment on an award under
this chapter.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (12)

V. T. C. A., Civil Practice & Remedies Code § 171.081, TX CIV PRAC & REM § 171.081
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 171.082. Application to Court; Fees, TX CIV PRAC & REM § 171.082




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.082

                                             § 171.082. Application to Court; Fees

                                                           Currentness


(a) The filing with the clerk of the court of an application for an order under this chapter, including a judgment or decree,
invokes the jurisdiction of the court.


(b) On the filing of the initial application and the payment to the clerk of the fees of court required to be paid on the filing of a
civil action in the court, the clerk shall docket the proceeding as a civil action pending in that court.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.


V. T. C. A., Civil Practice & Remedies Code § 171.082, TX CIV PRAC & REM § 171.082
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
§ 171.083. Time for Filing, TX CIV PRAC & REM § 171.083




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                     V.T.C.A., Civil Practice & Remedies Code § 171.083

                                                    § 171.083. Time for Filing

                                                           Currentness


An applicant for a court order under this chapter may file the application:


  (1) before arbitration proceedings begin in support of those proceedings;


  (2) during the period the arbitration is pending before the arbitrators; or


  (3) subject to this chapter, at or after the conclusion of the arbitration.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.


V. T. C. A., Civil Practice & Remedies Code § 171.083, TX CIV PRAC & REM § 171.083
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
§ 171.084. Stay of Certain Proceedings, TX CIV PRAC & REM § 171.084




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                     V.T.C.A., Civil Practice & Remedies Code § 171.084

                                             § 171.084. Stay of Certain Proceedings

                                                            Currentness


(a) After an initial application is filed, the court may stay:


  (1) a proceeding under a later filed application in another court to:


     (A) invoke the jurisdiction of that court; or


     (B) obtain an order under this chapter; or


  (2) a proceeding instituted after the initial application has been filed.


(b) A stay under this section affects only an issue subject to arbitration under an agreement in accordance with the terms of
the initial application.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (1)

V. T. C. A., Civil Practice & Remedies Code § 171.084, TX CIV PRAC & REM § 171.084
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
§ 171.085. Contents of Application, TX CIV PRAC & REM § 171.085




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.085

                                              § 171.085. Contents of Application

                                                           Currentness


(a) A court may require that an application filed under this chapter:


  (1) show the jurisdiction of the court;


  (2) have attached a copy of the agreement to arbitrate;


  (3) define the issue subject to arbitration between the parties under the agreement;


  (4) specify the status of the arbitration before the arbitrators; and


  (5) show the need for the court order sought by the applicant.


(b) A court may not find an application inadequate because of the absence of a requirement listed in Subsection (a) unless the
court, in its discretion:


  (1) requires that the applicant amend the application to meet the requirements of the court; and


  (2) grants the applicant a 10-day period to comply.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.


V. T. C. A., Civil Practice & Remedies Code § 171.085, TX CIV PRAC & REM § 171.085
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
§ 171.086. Orders That May be Rendered, TX CIV PRAC & REM § 171.086




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.086

                                          § 171.086. Orders That May be Rendered

                                                          Currentness


(a) Before arbitration proceedings begin, in support of arbitration a party may file an application for a court order, including
an order to:


  (1) invoke the jurisdiction of the court over the adverse party and to effect that jurisdiction by service of process on the party
  before arbitration proceedings begin;


  (2) invoke the jurisdiction of the court over an ancillary proceeding in rem, including by attachment, garnishment, or
  sequestration, in the manner and subject to the conditions under which the proceeding may be instituted and conducted
  ancillary to a civil action in a district court;


  (3) restrain or enjoin:


     (A) the destruction of all or an essential part of the subject matter of the controversy; or


     (B) the destruction or alteration of books, records, documents, or other evidence needed for the arbitration;


  (4) obtain from the court in its discretion an order for a deposition for discovery, perpetuation of testimony, or evidence
  needed before the arbitration proceedings begin;


  (5) appoint one or more arbitrators so that an arbitration under the agreement to arbitrate may proceed; or


  (6) obtain other relief, which the court can grant in its discretion, needed to permit the arbitration to be conducted in an
  orderly manner and to prevent improper interference or delay of the arbitration.


(b) During the period an arbitration is pending before the arbitrators or at or after the conclusion of the arbitration, a party may
file an application for a court order, including an order:


  (1) that was referred to or that would serve a purpose referred to in Subsection (a);




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              1
§ 171.086. Orders That May be Rendered, TX CIV PRAC & REM § 171.086




  (2) to require compliance by an adverse party or any witness with an order made under this chapter by the arbitrators during
  the arbitration;


  (3) to require the issuance and service under court order, rather than under the arbitrators' order, of a subpoena, notice, or
  other court process:


     (A) in support of the arbitration; or


     (B) in an ancillary proceeding in rem, including by attachment, garnishment, or sequestration, in the manner of and subject
     to the conditions under which the proceeding may be conducted ancillary to a civil action in a district court;


  (4) to require security for the satisfaction of a court judgment that may be later entered under an award;


  (5) to support the enforcement of a court order entered under this chapter; or


  (6) to obtain relief under Section 171.087, 171.088, 171.089, or 171.091.


(c) A court may not require an applicant for an order under Subsection (a)(1) to show that the adverse party is about to, or may,
leave the state if jurisdiction over that party is not effected by service of process before the arbitration proceedings begin.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (15)

V. T. C. A., Civil Practice & Remedies Code § 171.086, TX CIV PRAC & REM § 171.086
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
§ 171.087. Confirmation of Award, TX CIV PRAC & REM § 171.087




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.087

                                            § 171.087. Confirmation of Award

                                                        Currentness


Unless grounds are offered for vacating, modifying, or correcting an award under Section 171.088 or 171.091, the court, on
application of a party, shall confirm the award.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (27)

V. T. C. A., Civil Practice & Remedies Code § 171.087, TX CIV PRAC & REM § 171.087
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 171.088. Vacating Award, TX CIV PRAC & REM § 171.088




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.088

                                                  § 171.088. Vacating Award

                                                          Currentness


(a) On application of a party, the court shall vacate an award if:


  (1) the award was obtained by corruption, fraud, or other undue means;


  (2) the rights of a party were prejudiced by:


     (A) evident partiality by an arbitrator appointed as a neutral arbitrator;


     (B) corruption in an arbitrator; or


     (C) misconduct or wilful misbehavior of an arbitrator;


  (3) the arbitrators:


     (A) exceeded their powers;


     (B) refused to postpone the hearing after a showing of sufficient cause for the postponement;


     (C) refused to hear evidence material to the controversy; or


     (D) conducted the hearing, contrary to Section 171.043, 171.044, 171.045, 171.046, or 171.047, in a manner that
     substantially prejudiced the rights of a party; or



  (4) there was no agreement to arbitrate, the issue was not adversely determined in a proceeding under Subchapter B, 1 and
  the party did not participate in the arbitration hearing without raising the objection.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                     1
§ 171.088. Vacating Award, TX CIV PRAC & REM § 171.088




(b) A party must make an application under this section not later than the 90th day after the date of delivery of a copy of the
award to the applicant. A party must make an application under Subsection (a)(1) not later than the 90th day after the date the
grounds for the application are known or should have been known.


(c) If the application to vacate is denied and a motion to modify or correct the award is not pending, the court shall confirm
the award.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (276)



Footnotes
1      V.T.C.A., Civil Practice & Remedies Code § 171.021 et seq.
V. T. C. A., Civil Practice & Remedies Code § 171.088, TX CIV PRAC & REM § 171.088
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
§ 171.089. Rehearing After Award Vacated, TX CIV PRAC & REM § 171.089




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.089

                                        § 171.089. Rehearing After Award Vacated

                                                        Currentness


(a) On vacating an award on grounds other than the grounds stated in Section 171.088(a)(4), the court may order a rehearing
before new arbitrators chosen:


  (1) as provided in the agreement to arbitrate; or


  (2) by the court under Section 171.041, if the agreement does not provide the manner for choosing the arbitrators.


(b) If the award is vacated under Section 171.088(a)(3), the court may order a rehearing before the arbitrators who made the
award or their successors appointed under Section 171.041.


(c) The period within which the agreement to arbitrate requires the award to be made applies to a rehearing under this section
and commences from the date of the order.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (5)

V. T. C. A., Civil Practice & Remedies Code § 171.089, TX CIV PRAC & REM § 171.089
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 171.090. Type of Relief Not Factor, TX CIV PRAC & REM § 171.090




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.090

                                            § 171.090. Type of Relief Not Factor

                                                         Currentness


The fact that the relief granted by the arbitrators could not or would not be granted by a court of law or equity is not a ground
for vacating or refusing to confirm the award.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (2)

V. T. C. A., Civil Practice & Remedies Code § 171.090, TX CIV PRAC & REM § 171.090
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
§ 171.091. Modifying or Correcting Award, TX CIV PRAC & REM § 171.091




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.091

                                         § 171.091. Modifying or Correcting Award

                                                          Currentness


(a) On application, the court shall modify or correct an award if:


  (1) the award contains:


     (A) an evident miscalculation of numbers; or


     (B) an evident mistake in the description of a person, thing, or property referred to in the award;


  (2) the arbitrators have made an award with respect to a matter not submitted to them and the award may be corrected without
  affecting the merits of the decision made with respect to the issues that were submitted; or


  (3) the form of the award is imperfect in a manner not affecting the merits of the controversy.


(b) A party must make an application under this section not later than the 90th day after the date of delivery of a copy of the
award to the applicant.


(c) If the application is granted, the court shall modify or correct the award to effect its intent and shall confirm the award as
modified or corrected. If the application is not granted, the court shall confirm the award.


(d) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (58)

V. T. C. A., Civil Practice & Remedies Code § 171.091, TX CIV PRAC & REM § 171.091
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             1
§ 171.091. Modifying or Correcting Award, TX CIV PRAC & REM § 171.091




End of Document                                           © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                          2
§ 171.092. Judgment on Award, TX CIV PRAC & REM § 171.092




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.092

                                              § 171.092. Judgment on Award

                                                        Currentness


(a) On granting an order that confirms, modifies, or corrects an award, the court shall enter a judgment or decree conforming
to the order. The judgment or decree may be enforced in the same manner as any other judgment or decree.


(b) The court may award:


  (1) costs of the application and of the proceedings subsequent to the application; and


  (2) disbursements.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (14)

V. T. C. A., Civil Practice & Remedies Code § 171.092, TX CIV PRAC & REM § 171.092
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 171.093. Hearing; Notice, TX CIV PRAC & REM § 171.093




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.093

                                                § 171.093. Hearing; Notice

                                                        Currentness


The court shall hear each initial and subsequent application under this subchapter in the manner and with the notice required
by law or court rule for making and hearing a motion filed in a pending civil action in a district court.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (3)

V. T. C. A., Civil Practice & Remedies Code § 171.093, TX CIV PRAC & REM § 171.093
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 171.094. Service of Process for Initial Application, TX CIV PRAC & REM § 171.094




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                     V.T.C.A., Civil Practice & Remedies Code § 171.094

                                     § 171.094. Service of Process for Initial Application

                                                           Currentness


(a) On the filing of an initial application under this subchapter, the clerk of the court shall:


  (1) issue process for service on each adverse party named in the application; and


  (2) attach a copy of the application to the process.


(b) To the extent applicable, the process and service and the return of service must be in the form and include the substance
required for process and service on a defendant in a civil action in a district court.


(c) An authorized official may effect the service of process.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.


V. T. C. A., Civil Practice & Remedies Code § 171.094, TX CIV PRAC & REM § 171.094
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
§ 171.095. Service of Process for Subsequent Applications, TX CIV PRAC & REM §...




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.095

                                § 171.095. Service of Process for Subsequent Applications

                                                        Currentness


(a) After an initial application has been made, notice to an adverse party for each subsequent application shall be made in the
same manner as is required for a motion filed in a pending civil action in a district court. This subsection applies only if:


  (1) jurisdiction over the adverse party has been established by service of process on the party or in rem for the initial
  application; and


  (2) the subsequent application relates to:


     (A) the same arbitration or a prospective arbitration under the same agreement to arbitrate; and


     (B) the same controversy or controversies.


(b) If Subsection (a) does not apply, service of process shall be made on the adverse party in the manner provided by Section
171.094.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.


V. T. C. A., Civil Practice & Remedies Code § 171.095, TX CIV PRAC & REM § 171.095
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
§ 171.096. Place of Filing, TX CIV PRAC & REM § 171.096




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                     V.T.C.A., Civil Practice & Remedies Code § 171.096

                                                    § 171.096. Place of Filing

                                                           Currentness


(a) Except as otherwise provided by this section, a party must file the initial application:


  (1) in the county in which an adverse party resides or has a place of business; or


  (2) if an adverse party does not have a residence or place of business in this state, in any county.


(b) If the agreement to arbitrate provides that the hearing before the arbitrators is to be held in a county in this state, a party
must file the initial application with the clerk of the court of that county.


(c) If a hearing before the arbitrators has been held, a party must file the initial application with the clerk of the court of the
county in which the hearing was held.


(d) Consistent with Section 171.024, if a proceeding is pending in a court relating to arbitration of an issue subject to arbitration
under an agreement before the filing of the initial application, a party must file the initial application and any subsequent
application relating to the arbitration in that court.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (4)

V. T. C. A., Civil Practice & Remedies Code § 171.096, TX CIV PRAC & REM § 171.096
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
§ 171.097. Transfer, TX CIV PRAC & REM § 171.097




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                      V.T.C.A., Civil Practice & Remedies Code § 171.097

                                                         § 171.097. Transfer

                                                             Currentness


(a) On application of a party adverse to the party who filed the initial application, a court that has jurisdiction but that is located in
a county other than as described by Section 171.096 shall transfer the application to a court of a county described by that section.


(b) The court shall transfer the application by an order comparable to an order sustaining a plea of privilege to be sued in a civil
action in a district court of a county other than the county in which an action is filed.


(c) The party must file the application under this section:


  (1) not later than the 20th day after the date of service of process on the adverse party; and


  (2) before any other appearance in the court by that adverse party, other than an appearance to challenge the jurisdiction
  of the court.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.


V. T. C. A., Civil Practice & Remedies Code § 171.097, TX CIV PRAC & REM § 171.097
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                         © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                      1
§ 171.098. Appeal, TX CIV PRAC & REM § 171.098




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter D. Court Proceedings (Refs & Annos)

                                   V.T.C.A., Civil Practice & Remedies Code § 171.098

                                                     § 171.098. Appeal

                                                         Currentness


(a) A party may appeal a judgment or decree entered under this chapter or an order:


  (1) denying an application to compel arbitration made under Section 171.021;


  (2) granting an application to stay arbitration made under Section 171.023;


  (3) confirming or denying confirmation of an award;


  (4) modifying or correcting an award; or


  (5) vacating an award without directing a rehearing.


(b) The appeal shall be taken in the manner and to the same extent as an appeal from an order or judgment in a civil action.


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (142)

V. T. C. A., Civil Practice & Remedies Code § 171.098, TX CIV PRAC & REM § 171.098
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
APPENDIX TAB E
§ 443.005. Jurisdiction and Venue, TX INS § 443.005




  Vernon's Texas Statutes and Codes Annotated
    Insurance Code
      Title 4. Regulation of Solvency (Refs & Annos)
        Subtitle C. Delinquent Insurers
           Chapter 443. Insurer Receivership Act (Refs & Annos)
              Subchapter A. General Provisions

                                              V.T.C.A., Insurance Code § 443.005

                                               § 443.005. Jurisdiction and Venue

                                                  Effective: September 1, 2011
                                                          Currentness


(a) Except as authorized by Section 203(e)(3), Pub. L. No. 111-203, a delinquency proceeding may not be commenced under
this chapter by a person other than the commissioner, and a court does not have jurisdiction to entertain, hear, or determine any
delinquency proceeding commenced by any other person.


(b) A court of this state does not have jurisdiction, other than in accordance with this chapter, to entertain, hear, or determine
any complaint praying for:


  (1) the liquidation, rehabilitation, seizure, sequestration, conservation, or receivership of any insurer; or


  (2) a stay, injunction, restraining order, or other relief preliminary, incidental, or relating to proceedings described by
  Subdivision (1).


(c) The receivership court, as of the commencement of a delinquency proceeding under this chapter, has exclusive jurisdiction of
all property of the insurer, wherever located, including property located outside the territorial limits of the state. The receivership
court has original but not exclusive jurisdiction of all civil proceedings arising:


  (1) under this chapter; or


  (2) in or related to delinquency proceedings under this chapter.


(d) In addition to other grounds for jurisdiction provided by the law of this state, a court having jurisdiction of the subject
matter has jurisdiction over a person served pursuant to Rules 21 and 21a, Texas Rules of Civil Procedure, or other applicable
provisions of law in an action brought by the receiver if the person served:


  (1) is or has been an agent, or other person who, at any time, has written policies of insurance for or has acted in any manner
  on behalf of an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident
  to such a relationship with the insurer;




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 443.005. Jurisdiction and Venue, TX INS § 443.005




  (2) is or has been an insurer or reinsurer who, at any time, has entered into a contract of reinsurance with an insurer against
  which a delinquency proceeding has been instituted, or who is an agent of or for the reinsurer, in any action on or incident
  to the reinsurance contract;


  (3) is or has been an officer, director, manager, trustee, organizer, promoter, or other person in a position of comparable
  authority or influence over an insurer against which a delinquency proceeding has been instituted, in any action resulting
  from or incident to such a relationship with the insurer;


  (4) at the time of the institution of the delinquency proceeding against the insurer, is or was holding assets in which the
  receiver claims an interest on behalf of the insurer in any action concerning the assets; or


  (5) is obligated to the insurer in any way, in any action on or incident to the obligation.


(e) If, on motion of any party, the receivership court finds that any action, as a matter of substantial justice, should be tried
in a forum outside this state, the receivership court may enter an appropriate order to stay further proceedings on the action
in this state. Except as to claims against the estate, nothing in this chapter deprives a party of any contractual right to pursue
arbitration. A party in arbitration may bring a claim or counterclaim against the estate, but the claim or counterclaim is subject
to this chapter.


(f) Service must be made upon the person named in the petition in accordance with Rules 21 and 21a, Texas Rules of Civil
Procedure. In lieu of such service, upon application to the receivership court, service may be made in any manner the receivership
court directs if it is satisfactorily shown by affidavit:


  (1) in the case of a corporation, that the officers of the corporation cannot be served because they have departed from the
  state or otherwise concealed themselves with intent to avoid service;


  (2) in the case of a Lloyd's plan or reciprocal or interinsurance exchange, that the individual attorney in fact or the officers
  of the corporate attorney in fact cannot be served because of departure or concealment; or


  (3) in the case of an individual, that the person cannot be served because of the individual's departure or concealment.


(g) An action authorized by this section must be brought in a district court in Travis County.


(h) At any time after an order is entered pursuant to Section 443.051, 443.101, or 443.151, the commissioner or receiver may
transfer the case to the county of the principal office of the person proceeded against. In the event of transfer, the court in which
the proceeding was commenced, upon application of the commissioner or receiver, shall direct its clerk to transmit the court's
file to the clerk of the court to which the case is to be transferred. The proceeding, after transfer, shall be conducted in the same
manner as if it had been commenced in the court to which the matter is transferred.


(i) A person may not intervene in any delinquency proceeding in this state for the purpose of seeking or obtaining payment of
any judgment, lien, or other claim of any kind. The claims procedure set forth in this chapter constitutes the exclusive means


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               2
§ 443.005. Jurisdiction and Venue, TX INS § 443.005


for obtaining payment of claims from the receivership estate. This provision is not intended to affect the rights conferred on
the guaranty associations by Section 443.008(l).


(j) The foregoing provisions of this section notwithstanding, the provisions of this chapter do not confer jurisdiction on the
receivership court to resolve coverage disputes between guaranty associations and those asserting claims against them resulting
from the initiation of a delinquency proceeding under this chapter. The determination of any dispute with respect to the statutory
coverage obligations of any guaranty association by a court or administrative agency or body with jurisdiction in the guaranty
association's state of domicile is binding and conclusive as to the parties in a delinquency proceeding initiated in the receivership
court, including the policyholders of the insurer. With respect to a guaranty association's obligations under a rehabilitation plan,
the receivership court has jurisdiction only if the guaranty association expressly consents to the jurisdiction of the court.


Credits
Added by Acts 2005, 79th Leg., ch. 995, § 1, eff. Sept. 1, 2005. Redesignated from V.A.T.S. Insurance Code, art. 21A.005 by
Acts 2007, 80th Leg., ch. 730, § 3B.004(a)(1)(A), eff. Sept. 1, 2007; Acts 2007, 80th Leg., ch. 921, § 9.004(a)(1)(A), eff. Sept.
1, 2007. Amended by Acts 2007, 80th Leg., ch. 730, § 3B.004(c), eff. Sept. 1, 2007; Acts 2007, 80th Leg., ch. 921, § 9.004(c),
eff. Sept. 1, 2007; Acts 2011, 82nd Leg., ch. 193 (S.B. 1433), § 1, eff. Sept. 1, 2011.



Notes of Decisions (23)

V. T. C. A., Insurance Code § 443.005, TX INS § 443.005
Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legislature

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    3